                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500
                                                                    Attorneys for ConocoPhillips Alaska, Inc.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                     UNITED STATES DISTRICT COURT
                                                                                       FOR THE DISTRICT OF ALASKA
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                     SOVEREIGN IÑUPIAT FOR A LIVING           No.: 3:20-cv-00290-SLG
                                                                     ARCTIC, et al.,
STOEL RIVES LLP




                                                                                                  Plaintiffs,
                                                                         v.
                                                                     BUREAU OF LAND MANAGEMENT, et al.,
                                                                                                Defendants,
                                                                         and
                                                                     CONOCOPHILLIPS ALASKA, INC.,
                                                                                      Intervenor-Defendant.
                                                                     CENTER FOR BIOLOGICAL DIVERSITY,                   No.: 3:20-cv-00308-SLG
                                                                     et al.,
                                                                                                  Plaintiffs,
                                                                             v.
                                                                     BUREAU OF LAND MANAGEMENT, et al.,
                                                                                                Defendants.
                                                                             and
                                                                     CONOCOPHILLIPS ALASKA, INC.,
                                                                                      Intervenor-Defendant.

                                                                          OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION BY
                                                                                      CONOCOPHILLIPS ALASKA, INC.

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 1 of 54
                                                                                                                   TABLE OF CONTENTS
                                                                                                                                                                                                    Page
                                                                    I. Introduction ...................................................................................................................... 1
                                                                    II. Background ..................................................................................................................... 2
                                                                    III. Argument ....................................................................................................................... 3
                                                                              A.        Preliminary Injunctive Relief Is an Extraordinary Remedy. ......................... 3
                                                                              B.        Plaintiffs Are Unlikely to Suffer Irreparable Injury from the Limited
                                                                                        Construction Activities This Winter. ............................................................ 4
                                                                                        1.         SILA Presents No Evidence of Irreparable Injury to Polar
                                                                                                   Bears This Winter............................................................................... 5
                                                                                        2.         Plaintiffs Fail to Demonstrate Imminent Irreparable Injury to
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                                   Recreational, Aesthetic, or Subsistence Interests This Winter. ....... 10
                                                                                                   a.        Plaintiffs must show irreparable injury to their
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                             members, not just to the environment. .................................. 12
                                                                                                   b.        Plaintiffs fail to demonstrate irreparable injury to their
STOEL RIVES LLP




                                                                                                             alleged interests in seeing the Petroleum Reserve in an
                                                                                                             undisturbed state.................................................................... 15
                                                                                                   c.        Plaintiffs fail to demonstrate irreparable injury to their
                                                                                                             interests in fish and wildlife. ................................................. 19
                                                                                                   d.        Plaintiffs fail to demonstrate irreparable injury from
                                                                                                             sound. .................................................................................... 25
                                                                                                   e.        CBD fails to demonstrate irreparable procedural
                                                                                                             injury. .................................................................................... 27
                                                                              C.        SILA Is Unlikely to Succeed on the Merits. ............................................... 29
                                                                                        1.         BLM’s Biological Opinion Complies with the ESA. ...................... 29
                                                                                        2.         BLM Took the Requisite Hard Look at Willow and Its
                                                                                                   Impacts. ............................................................................................ 32
                                                                              D.        CBD Is Unlikely to Succeed on the Merits. ................................................ 34
                                                                                        1.         The EIS for the Willow MDP Fully Disclosed and Explained
                                                                                                   Greenhouse Gas Effects. .................................................................. 34
                                                                                        2.         The EIS Considers a Reasonable Range of Alternatives. ................ 37
                                                                              E.        The Balance of the Equities and Public Interest Weigh Against an
                                                                                        Injunction..................................................................................................... 41
                                                                    IV. Conclusion ................................................................................................................... 45
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                                  i
                                                                                Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 2 of 54
                                                                                                            TABLE OF AUTHORITIES
                                                                                                                                                                                     Page(s)


                                                                    Cases

                                                                    Alcresta Therapeutics, Inc. v. Azar,
                                                                       318 F. Supp. 3d 321 (D.D.C. 2018) ............................................................................. 19

                                                                    All. for the Wild Rockies v. Cottrell,
                                                                        632 F.3d 1127 (9th Cir. 2011) ....................................................................................... 4

                                                                    All. for the Wild Rockies v. Kruger,
                                                                        35 F. Supp. 3d 1259 (D. Mont. 2014) .......................................................................... 41
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Am. Rivers v. FERC,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                      201 F.3d 1186 (9th Cir. 1999) ..................................................................................... 41

                                                                    Am. Unites for Kids v. Lyon,
STOEL RIVES LLP




                                                                      No. CV 15-2124 PA, 2016 WL 4571409 (C.D. Cal. Sept. 1, 2016) ........................... 17

                                                                    Amoco Production Co. v. Village of Gambell,
                                                                      480 U.S. 531 (1987) ............................................................................................... 43, 44

                                                                    Armstrong v. Scribner,
                                                                       No. CIV. 06CV852L(RBB), 2008 WL 268974 (S.D. Cal. Jan. 30, 2008) .................... 9

                                                                    Audubon Soc’y of Portland v. Nat’l Marine Fisheries Serv.,
                                                                       849 F. Supp. 2d 1017 (D. Or. 2011) .............................................................................. 9

                                                                    Berg v. Obama,
                                                                       586 F.3d 234 (3d Cir. 2009)......................................................................................... 20

                                                                    California v. Block,
                                                                       690 F.2d 753 (9th Cir. 1982) ....................................................................................... 33

                                                                    Center for Biological Diversity v. Bernhardt,
                                                                       982 F.3d 723 (9th Cir. 2020) ........................................................................... 29, 34, 35

                                                                    Cottonwood Env’t Law Ctr. v. U.S. Forest Serv.,
                                                                       789 F.3d 1075 (9th Cir. 2015) ............................................................................. 5, 8, 12


                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  ii
                                                                               Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 3 of 54
                                                                    Ctr. for Biological Diversity v. Hays,
                                                                       No. 215-CV-01627 TLN CMK, 2015 WL 5916739 (E.D. Cal. Oct. 8,
                                                                       2015) ............................................................................................................................ 24

                                                                    Ctr. for Biological Diversity v. Salazar,
                                                                       695 F.3d 893 (9th Cir. 2012) ....................................................................................... 32

                                                                    Ctr. for Food Safety v. Vilsack,
                                                                       636 F.3d 1166 (9th Cir. 2011) ....................................................................................... 1

                                                                    Defs. of Wildlife v. Salazar,
                                                                       812 F. Supp. 2d 1205 (D. Mont. 2009) .......................................................................... 6

                                                                    Dep’t of Fish & Game v. Fed. Subsistence Bd.,
                                                                      No. 3:20-CV-00195-SLG, 2020 WL 6786899 (D. Alaska Nov. 18,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                      2020) .............................................................................................................................. 5
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Earth Island Inst. v. Carlton,
                                                                       626 F.3d 462 (9th Cir. 2010) ............................................................................. 5, 13, 42
STOEL RIVES LLP




                                                                    Earth Island Inst. v. Elliott,
                                                                       290 F. Supp. 3d 1102 (E.D. Cal. 2017).................................................................. 13, 19

                                                                    In re Excel Innovations, Inc.,
                                                                        502 F.3d 1086 (9th Cir. 2007) ....................................................................................... 4

                                                                    Friends of Tilden Park, Inc. v. D.C.,
                                                                       806 A.2d 1201 (D.C. 2002) ......................................................................................... 18

                                                                    Friends of Yosemite Valley v. Kempthorne,
                                                                       520 F.3d 1024 (9th Cir. 2008) ..................................................................................... 39

                                                                    Fund for Animals v. Frizzell,
                                                                       530 F.2d 982 (D.C. Cir. 1975) ..................................................................................... 12

                                                                    Fund for Animals v. Mainella,
                                                                       294 F. Supp. 2d 46 (D.D.C. 2003) ............................................................................... 13

                                                                    Garcia v. Google, Inc.,
                                                                      786 F.3d 733 (9th Cir. 2015) ....................................................................................... 42

                                                                    Goldie’s Bookstore, Inc. v. Superior Ct. of Cal.,
                                                                       739 F.2d 466 (9th Cir. 1984) ......................................................................................... 4
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  iii
                                                                                Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 4 of 54
                                                                    Half Moon Bay Fishermen’s Mktg. Ass’n v. Carlucci,
                                                                       857 F.2d 505 (9th Cir. 1988) ....................................................................................... 33

                                                                    Humane Soc’y v. Gutierrez,
                                                                      523 F.3d 990 (9th Cir. 2008) ......................................................................................... 6

                                                                    Hunters v. Marten,
                                                                      470 F. Supp. 3d 1151 (D. Mont. 2020) ........................................................................ 33

                                                                    Idaho Rivers United v. Army Corps of Eng’rs,
                                                                       156 F. Supp. 3d 1252 (W.D. Wash. 2015) ............................................................... 9, 23

                                                                    Jones v. D.C.,
                                                                       177 F. Supp. 3d 542 (D.D.C. 2016) ............................................................................. 18
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Kunaknana v. U.S. Army Corps of Eng’rs,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                      23 F. Supp. 3d 1063 (D. Alaska 2014) .................................................................. 10, 42

                                                                    League of Wilderness Defs. v. U.S. Forest Service,
STOEL RIVES LLP




                                                                       689 F.3d 1060 (9th Cir. 2012) ..................................................................................... 37

                                                                    Manzanita Band of Kumeyaay Nation v. Wolf,
                                                                      No. 1:20-CV-02712 (TNM), 2020 WL 6118182 (D.D.C. Oct. 16, 2020)... 8, 10, 20, 25

                                                                    Marbled Murrelet v. Babbitt,
                                                                      83 F.3d 1068 (9th Cir. 1996) ....................................................................................... 41

                                                                    Mazurek v. Armstrong,
                                                                      520 U.S. 968 (1997) ................................................................................................ 3, 21

                                                                    Monsanto Co. v. Geertson Seed Farms,
                                                                      561 U.S. 139 (2010) ............................................................................................... 12, 41

                                                                    Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
                                                                      463 U.S. 29 (1983) ....................................................................................................... 35

                                                                    Muckleshoot Indian Tribe v. U.S. Forest Serv.,
                                                                      177 F.3d 800 (9th Cir. 1999) ....................................................................................... 39

                                                                    Munaf v. Green,
                                                                      553 U.S. 674 (2008) ....................................................................................................... 3


                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  iv
                                                                               Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 5 of 54
                                                                    N. Alaska Envtl. Ctr. v. Norton,
                                                                       361 F. Supp. 2d 1069 (D. Alaska 2005) ...................................................................... 40

                                                                    Nat’l Parks Conservation Ass’n v. Semonite,
                                                                       282 F. Supp. 3d 284 (D.D.C. 2017) ........................................................... 11, 26, 27, 28

                                                                    Nat'l Parks Conservation Ass'n v. United States Forest Serv., No. 15-CV-
                                                                       01582 (APM), 2016 WL 420470 (D.D.C. Jan. 22, 2016) ............................... 13, 14, 17

                                                                    Nat’l Res. Def. Council v. Kempthorne,
                                                                       525 F. Supp. 2d 115 (D.D.C. 2007) ........................................................... 15, 41, 44, 45

                                                                    Nat’l Wildlife Fed’n v. Burlington N. R.R., Inc.,
                                                                       23 F.3d 1508 (9th Cir. 1994) ..................................................................................... 5, 6
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv.,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                       886 F.3d 803 (9th Cir. 2018) ............................................................................... 5, 8, 12

                                                                    Native Ecosystems Council v. Krueger,
STOEL RIVES LLP




                                                                       40 F. Supp. 3d 1344 (D. Mont. 2014) .......................................................................... 42

                                                                    Native Ecosystems Council v. U.S. Forest Serv.,
                                                                       428 F.3d 1233 (9th Cir. 2005) ..................................................................................... 37

                                                                    Native Vill. of Nuiqsut v. BLM,
                                                                       432 F. Supp. 3d 10003 (D. Alaska 2020) .............................................................. 37, 40

                                                                    Ness v. Law Enf’t Support Agency,
                                                                       No. C10-5111 KLS, 2012 WL 13176243 (W.D. Wash. Aug. 9, 2012) ...................... 20

                                                                    Nw. Envtl. Def. Ctr. v. U.S. Army Corps of Eng’rs,
                                                                      No. 3:18-CV-00437-HZ, 2019 WL 2372591 (D. Or. June 5, 2019) ............................. 6

                                                                    Or. Nat. Desert Ass’n v. BLM,
                                                                       625 F.3d 1092 (9th Cir. 2010) ..................................................................................... 33

                                                                    Pekin Ins. Co. v. Estate of Krager,
                                                                       No. CV-17-01050-PHX-DLR, 2019 WL 1059986 (D. Ariz. Mar. 6,
                                                                       2019) .............................................................................................................................. 9

                                                                    Pimentel v. Dreyfus,
                                                                       670 F.3d 1096 (9th Cir. 2012) ....................................................................................... 4

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  v
                                                                                Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 6 of 54
                                                                    Shell Offshore, Inc. v. Greenpeace Inc.,
                                                                       709 F.3d 1281 (9th Cir. 2013) ..................................................................................... 41

                                                                    Sierra Club v. Marsh,
                                                                       872 F.2d 497 (1st Cir. 1989) ........................................................................................ 27

                                                                    Sierra Club v. U.S. Army Corps of Eng’rs,
                                                                       990 F. Supp. 2d 9 (D.D.C. 2013) ....................................................................... 9, 13, 24

                                                                    Sierra Club v. U. S. Army Corps of Eng’rs,
                                                                       No. 1:20-CV-460-RP, 2020 WL 5096947 (W.D. Tex. Aug. 28, 2020) ............ 9, 21, 27

                                                                    Sierra Club v. U.S. Dep’t of Energy,
                                                                       8667 F.3d 189 (D.C. Cir. 2017) ................................................................................... 36
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Thomas v. Peterson,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                       753 F.2d 754 (9th Cir. 1985) ......................................................................................... 8

                                                                    Washington Toxics Coalition v. Environmental Protection Agency,
STOEL RIVES LLP




                                                                      413 F.3d 1024 (9th Cir. 2005) ................................................................................... 7, 8

                                                                    Water Keeper All. v. U.S. Dep’t of Def.,
                                                                      271 F.3d 21 (1st Cir. 2001) ............................................................................................ 6

                                                                    Winter v. NRDC,
                                                                       555 U.S. 7 (2008) ........................................................................................... 4, 5, 27, 41

                                                                    Wis. Gas Co. v. FERC,
                                                                       758 F.2d 669 (D.C. Cir. 1985) ....................................................................................... 4

                                                                    Statutes

                                                                    42 U.S.C. § 6504(a) ........................................................................................................... 40

                                                                    42 U.S.C. § 6506a ................................................................................................................ 2

                                                                    42 U.S.C. § 6506a(a) ......................................................................................................... 44

                                                                    42 U.S.C. § 6506a(n)(1) .................................................................................................... 29

                                                                    Regulations

                                                                    40 C.F.R. § 1502.9(d)(1)(i)-(ii) ......................................................................................... 33

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  vi
                                                                                Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 7 of 54
                                                                    40 C.F.R. § 1502.14(a) ...................................................................................................... 41

                                                                    50 C.F.R. § 402.14(c)(1)(i) ................................................................................................ 30

                                                                    50 C.F.R. § 402.14(g)(8) ................................................................................................... 30

                                                                    84 Fed. Reg. 44,976 (Aug. 27, 2019) .......................................................................... 29, 30

                                                                    84 Fed. Reg. 50,333 (Sept. 25, 2019) ................................................................................ 29
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 vii
                                                                               Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 8 of 54
                                                                                                        I. INTRODUCTION

                                                                           Intervenor-Defendant ConocoPhillips Alaska, Inc. (“ConocoPhillips”) intends to

                                                                    engage in important construction work this winter in the National Petroleum Reserve –

                                                                    Alaska (“Petroleum Reserve”). This work, which is the first step in the development of

                                                                    the long- and carefully planned and permitted Willow project, will consist of extending

                                                                    an existing gravel road by up to 2.8 miles and opening 9 acres of a gravel mine to provide

                                                                    materials to build that road.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           Two groups of plaintiffs—the Sovereign Iñupiat for a Living Arctic, et al.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    (“SILA”) and the Center for Biological Diversity, et al. (“CBD” and collectively
STOEL RIVES LLP




                                                                    “Plaintiffs”)—have challenged the Bureau of Land Management’s (“BLM”) approval of

                                                                    the Willow project and seek a preliminary injunction to halt the planned work. As set

                                                                    forth below, both motions should be denied. Plaintiffs fail to demonstrate, with actual

                                                                    evidence, that they are likely to suffer irreparable injury from this winter’s limited work

                                                                    and, accordingly, the Court “need not address . . . the remaining elements of the

                                                                    preliminary injunction standard.” 1 Even so, Plaintiffs are also unlikely to prevail on the

                                                                    merits of their claims, and the balance of equities and public interest do not favor the

                                                                    extraordinary and drastic relief requested by Plaintiffs.




                                                                           1
                                                                               Ctr. for Food Safety v. Vilsack, 636 F.3d 1166, 1174 (9th Cir. 2011).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  1
                                                                               Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 9 of 54
                                                                                                       II. BACKGROUND

                                                                           In 1980, Congress directed the Secretary of the Interior to “conduct an expeditious

                                                                    program of competitive leasing of oil and gas” in the 23-million-acre Petroleum

                                                                    Reserve. 2 Pursuant to that authority, BLM has produced integrated activity plans

                                                                    governing leasing and environmental protection in the Petroleum Reserve.

                                                                    ConocoPhillips has acquired significant lease holdings in the Petroleum Reserve, and has

                                                                    taken a careful and progressive approach to the exploration and development of its leases,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    starting with the CD5 satellite drill site (which commenced production in 2015), moving
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    to the GMT1 satellite drill site (which commenced production in 2018 in the Greater
STOEL RIVES LLP




                                                                    Mooses Tooth Unit (“GMTU”)), and then to the GMT2 satellite drill site (which is

                                                                    forecast to begin production in late 2021). 3 Although some of the Plaintiffs filed a lawsuit

                                                                    challenging the CD5 development, none of them, or anyone else, challenged the GMT1

                                                                    or GMT2 developments.

                                                                           The Willow Record of Decision (“ROD”) issued by BLM authorizes

                                                                    ConocoPhillips to construct up to three drill sites and related support infrastructure,

                                                                    including a central processing facility, airstrip, operations center, freshwater reservoir,

                                                                    and all-season gravel road connecting the Willow development to the GMT2 facilities.




                                                                           2
                                                                               42 U.S.C. § 6506a.
                                                                           3
                                                                               Declaration of Connor Dunn ¶ 4.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  2
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 10 of 54
                                                                    Construction will begin this winter, consisting of extending the existing GMT2 gravel

                                                                    road by up to 2.8 miles and opening the gravel source to build that section of road. 4

                                                                           BLM’s ROD is based upon a 2,700-page final Environmental Impact Statement

                                                                    (“EIS”), which marks the culmination of two and a half years of environmental review,

                                                                    dozens of public meetings, multiple public comment periods, input from numerous

                                                                    federal, state and local EIS cooperating agencies, and significant project revisions and

                                                                    improvements made directly in response to feedback received by stakeholders. The
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Willow project is subject to a rigorous suite of mitigation measures, best management
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    practices, design features, and required operating procedures. 5
STOEL RIVES LLP




                                                                                                         III. ARGUMENT

                                                                    A.     Preliminary Injunctive Relief Is an Extraordinary Remedy.

                                                                           A preliminary injunction is an “‘extraordinary and drastic remedy,’” 6 and can only

                                                                    issue based on a “‘clear showing’” and “substantial proof.” 7 “A plaintiff seeking a

                                                                    preliminary injunction must establish (1) likely success on the merits; (2) likely

                                                                    irreparable harm in the absence of preliminary relief; (3) that the balance of equities tips



                                                                           4
                                                                             The Declarations of Connor Dunn (“Dunn Decl.”), James I. Brodie (“Brodie
                                                                    Decl.”), Lisa L. Pekich (“Pekich Decl.”), and Robyn E. McGhee (“McGhee Decl.”)
                                                                    provide more detail about the Willow project and this winter’s planned work.
                                                                           5
                                                                               Ex. 5 (AR186079-088).
                                                                           6
                                                                               Munaf v. Green, 553 U.S. 674, 689 (2008) (citation omitted).
                                                                           Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation and
                                                                           7

                                                                    emphasis omitted).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  3
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 11 of 54
                                                                    in the plaintiff’s favor; and (4) that an injunction is in the public interest.” 8 “Under the

                                                                    ‘sliding scale’ approach to preliminary injunctions . . . ‘the elements of the preliminary

                                                                    injunction test are balanced, so that a stronger showing of one element may offset a

                                                                    weaker showing of another.’” 9 For example, “‘serious questions going to the merits’ and

                                                                    a hardship balance that tips sharply toward the plaintiff can support issuance of an

                                                                    injunction, assuming the other two elements . . . are also met.” 10

                                                                    B.       Plaintiffs Are Unlikely to Suffer Irreparable Injury from the Limited
                                                                             Construction Activities This Winter.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                             The sine qua non for obtaining injunctive relief is a demonstration by the movant
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    “that irreparable injury is ‘likely’ to occur” absent an injunction, “not just possible.” 11 A
STOEL RIVES LLP




                                                                    “[s]peculative injury does not constitute irreparable injury.” 12 Likewise, “conclusory

                                                                    allegations are insufficient to establish irreparable harm.” 13 This requirement applies

                                                                    equally when the alleged harms are environmental in nature because there is “no




                                                                            Pimentel v. Dreyfus, 670 F.3d 1096, 1105 (9th Cir. 2012) (per curiam) (quoting
                                                                             8

                                                                    Winter v. NRDC, 555 U.S. 7, 20 (2008)).
                                                                             9
                                                                                 Id. (quoting All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.
                                                                    2011)).
                                                                             10
                                                                                  All. for the Wild Rockies, 632 F.3d at 1132.
                                                                             Wis. Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985); All. for the Wild
                                                                             11

                                                                    Rockies, 632 F.3d at 1131.
                                                                             12
                                                                                  Goldie’s Bookstore, Inc. v. Superior Ct. of Cal., 739 F.2d 466, 472 (9th Cir.
                                                                    1984).
                                                                             13
                                                                                  In re Excel Innovations, Inc., 502 F.3d 1086, 1099 (9th Cir. 2007).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  4
                                                                              Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 12 of 54
                                                                    presumption of irreparable injury” in environmental cases. 14 “[A]llegations of irreparable

                                                                    harm must be supported with actual evidence, and not merely conclusory statements or

                                                                    unsupported allegations.” 15 The threatened irreparable harm must be sufficiently

                                                                    imminent that it is likely to occur “before a decision on the merits can be rendered.” 16

                                                                           1.       SILA Presents No Evidence of Irreparable Injury to Polar Bears This
                                                                                    Winter.

                                                                           For its ESA claim, SILA’s burden is to “show that they themselves are likely to

                                                                    suffer irreparable harm absent an injunction.” 17 A plaintiff must show a “definitive threat
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    of future harm to protected species” sufficient to establish likely irreparable harm to their
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    own recreational or aesthetic interests in that species. 18 “This could, for example, take the
STOEL RIVES LLP




                                                                    form of a showing that developments during this case will materially diminish the

                                                                    species’ prospects for future survival or recovery and/or will appreciably diminish the




                                                                           14
                                                                              Earth Island Inst. v. Carlton, 626 F.3d 462, 474 (9th Cir. 2010) (alleged harm to
                                                                    woodpecker habitat from logging “at most, showed such a possibility, but no likelihood
                                                                    of irreparable harm”); Cottonwood Env’t Law Ctr. v. U.S. Forest Serv., 789 F.3d 1075,
                                                                    1091 (9th Cir. 2015).
                                                                           Dep’t of Fish & Game v. Fed. Subsistence Bd., No. 3:20-CV-00195-SLG, 2020
                                                                           15

                                                                    WL 6786899, at *17 (D. Alaska Nov. 18, 2020) (quotation marks and citation omitted).
                                                                           16
                                                                                Winter, 555 U.S. at 22 (quotations and citations omitted).
                                                                           17
                                                                             Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 886 F.3d 803, 822 (9th Cir.
                                                                    2018) (quotations and citation omitted).
                                                                           18
                                                                             Id.; Nat’l Wildlife Fed’n v. Burlington N. R.R., Inc., 23 F.3d 1508, 1512 n.8 (9th
                                                                    Cir. 1994).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  5
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 13 of 54
                                                                    value of their critical habitat.” 19 At a minimum, a moving party must provide “clear

                                                                    evidence that” future operations “will result in the deaths of members of a protected

                                                                    species” in a manner that impacts the conservation of that species, 20 although even the

                                                                    death of individual members of a listed species may be insufficient to establish

                                                                    irreparable harm. 21

                                                                           Here, it is highly unlikely that any polar bear will even be in the vicinity of the

                                                                    work this winter, let alone be injured by those activities. 22 None of the work will occur in
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    polar bear critical habitat. 23 The closest known historical den site is 7.2 miles away from
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    the mine site and 10 miles away from the road construction site, and that den site has not
STOEL RIVES LLP




                                                                    been used in the last 13 years. 24 Moreover, all construction and ice road building

                                                                    activities are subject to substantial polar bear interaction mitigation measures that further



                                                                           19
                                                                              Nw. Envtl. Def. Ctr. v. U.S. Army Corps of Eng’rs, No. 3:18-CV-00437-HZ,
                                                                    2019 WL 2372591, at *11 (D. Or. June 5, 2019) (internal quotations and citation
                                                                    omitted).
                                                                           20
                                                                             Burlington N. R.R., 23 F.3d at 1512 (no irreparable harm to grizzly bears);
                                                                    Water Keeper All. v. U.S. Dep’t of Def., 271 F.3d 21, 34 (1st Cir. 2001) (no irreparable
                                                                    harm where plaintiffs failed to make “concrete showing of probable deaths during the
                                                                    interim period and of how these deaths may impact the species”).
                                                                           21
                                                                              Humane Soc’y v. Gutierrez, 523 F.3d 990, 991 (9th Cir. 2008) (death of over
                                                                    2,000 listed salmon not irreparable harm to the species); Defs. of Wildlife v. Salazar, 812
                                                                    F. Supp. 2d 1205, 1210 (D. Mont. 2009) (“irreparable injury requires harm significant to
                                                                    the overall population.”) (internal quotations and citation omitted).
                                                                           22
                                                                                McGhee Decl. ¶¶ 7-13.
                                                                           23
                                                                                McGhee Decl. ¶ 7.
                                                                           24
                                                                                Id. ¶ 9.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  6
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 14 of 54
                                                                    render impacts improbable. 25 It is therefore unlikely that ConocoPhillips will interact in

                                                                    any way with a polar bear this winter, and certainly not in a way that causes any actual

                                                                    injury to a single bear (let alone to the species). 26

                                                                           Indeed, the BiOp concludes that “up to 2 polar bears may be hazed resulting in

                                                                    non-lethal physical injuries during activities over the 30-year life of the Proposed

                                                                    Action.” 27 This conclusion is based, inter alia, on the project’s location (“a significant

                                                                    distance from the coast”) and the lack of nearby den sites. 28 The U.S. Fish and Wildlife
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Service (“FWS”) considered the possibility of den disturbance (largely associated with
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    activities near Oliktok dock that will not be occurring this winter) and determined such
STOEL RIVES LLP




                                                                    disturbance is improbable, with an “84% probability that 0 takes occur” during the 30-

                                                                    year life of the project. 29 Irreparable injury to any individual polar bear is thus highly

                                                                    unlikely at any time during the life of the project.

                                                                           SILA provides no evidence to the contrary and states that “[i]t is not the

                                                                    responsibility of the plaintiffs to prove, nor the function of the courts to judge, the effect

                                                                    of a proposed action on an endangered species when proper procedures have not been

                                                                    followed,” quoting Washington Toxics Coalition v. Environmental Protection Agency,



                                                                           25
                                                                                Id. ¶ 4, 8, 10, 11, 13.
                                                                           26
                                                                                Id. ¶ 12.
                                                                           27
                                                                                Ex. 7 (FWS-AR764) (emphasis added).
                                                                           28
                                                                                Id.
                                                                           29
                                                                                Id. (FWS-AR749).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  7
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 15 of 54
                                                                    413 F.3d 1024, 1035 (9th Cir. 2005) and Thomas v. Peterson, 753 F.2d 754, 765 (9th Cir.

                                                                    1985). 30 That is not the law. As the Ninth Circuit explained in Cottonwood, “Thomas and

                                                                    its progeny”—including Washington Toxics— have been overruled, and a plaintiff in an

                                                                    ESA case, like every other plaintiff, “must show irreparable injury to justify injunctive

                                                                    relief.” 31 Thus, it clearly is the responsibility of SILA to prove likely irreparable injury to

                                                                    the polar bear, and in turn, likely irreparable injury to its members’ interests. 32 There is

                                                                    no “thumb on the scales” in evaluating irreparable injury. 33
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           SILA’s declarations do not meet that burden. Lisa Baraff speculates that activities
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    from the larger Willow project (not specifically this winter’s work) “could disturb or
STOEL RIVES LLP




                                                                    harm polar bears.” 34 Speculation about what “could” happen is not a substitute for

                                                                    “evidence that injuries are likely to occur.” 35 Adam Kolton speculates that “[o]il and gas

                                                                    activities have the potential to disturb polar bears in their dens” but identifies no dens in

                                                                    the construction site (because there are none) and provides no evidence that such


                                                                           30
                                                                                SILA Br. at 20 n.96.
                                                                           31
                                                                              Cottonwood Envtl. Law Ctr., 789 F.3d at 1088-91 (“[T]here is no presumption
                                                                    of irreparable injury where there has been a procedural violation in ESA cases”).
                                                                           32
                                                                             Id. at 1090; Nat’l Wildlife Fed’n, 886 F.3d at 822. SILA incorrectly suggests
                                                                    that speculative “threat to individual polar bears” is similar to the harms faced in National
                                                                    Wildlife Federation, which involved the actual killing of thousands of endangered
                                                                    salmon. SILA Br. at 21; Nat’l Wildlife Fed’n, 886 F.3d at 820-21.
                                                                           33
                                                                                Cottonwood Envtl. Law Ctr., 789 F.3d at 1090.
                                                                           34
                                                                                Baraff Decl. (Dkt. 17-5) ¶ 23 (emphasis added).
                                                                           Manzanita Band of Kumeyaay Nation v. Wolf, No. 1:20-CV-02712 (TNM),
                                                                           35

                                                                    2020 WL 6118182, at *7 (D.D.C. Oct. 16, 2020).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  8
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 16 of 54
                                                                    “potential” impacts are likely. 36 Nicole Wittington Evans states that members are

                                                                    “concerned that Willow’s massive industrial development will disturb polar bear critical

                                                                    habitat.” 37 But construction this winter is not located in polar bear critical habitat. 38

                                                                    Speculation “cannot form the basis of a showing of irreparable harm” and neither can

                                                                    “speculation built upon further speculation.” 39

                                                                           The only actual evidence identified by any declarant is the BiOp. 40 But the BiOp

                                                                    only confirms that the risks SILA complains of are highly improbable (e.g., 84% chance
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    of zero takes in the next 30 years). Plaintiffs “have offered no scientific studies or expert
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    opinions in support of their position,” and merely pointing to the BiOp “is not enough.” 41
STOEL RIVES LLP




                                                                           36
                                                                              Kolton Decl. (SILA Dkt. 17-8) ¶ 22. Idaho Rivers United v. Army Corps of
                                                                    Eng’rs, 156 F. Supp. 3d 1252, 1262 (W.D. Wash. 2015) (“[T]he use of the terms
                                                                    ‘potential’ and ‘can’ connotes the mere possibility of such effects.”)
                                                                           37
                                                                                Evans Decl. (SILA Dkt. 17-14) ¶ 27.
                                                                           38
                                                                                McGhee Decl. ¶ 7.
                                                                           39
                                                                              Sierra Club v. U. S. Army Corps of Eng’rs, No. 1:20-CV-460-RP, 2020 WL
                                                                    5096947, at *10 (W.D. Tex. Aug. 28, 2020) (internal citations, quotations, and brackets
                                                                    omitted).
                                                                           40
                                                                              Fair Decl. (Dkt. 17-6) ¶ 19; Ritzman Del. (Dkt. 17-12) ¶ 34. Plaintiffs also cite
                                                                    to the declaration of David Krause (Dkt. 17-9), but the declaration is unsigned and
                                                                    therefore has “no evidentiary value.” Armstrong v. Scribner, No. CIV. 06CV852L(RBB),
                                                                    2008 WL 268974, at *7 (S.D. Cal. Jan. 30, 2008); Pekin Ins. Co. v. Estate of Krager, No.
                                                                    CV-17-01050-PHX-DLR, 2019 WL 1059986, at *4 (D. Ariz. Mar. 6, 2019) (“An
                                                                    unsigned affidavit or declaration is an inadmissible document”). In any event, Mr.
                                                                    Krause’s unsigned declaration asserts no imminent injuries to polar bears this winter.
                                                                           41
                                                                             Audubon Soc’y of Portland v. Nat’l Marine Fisheries Serv., 849 F. Supp. 2d
                                                                    1017, 1049 (D. Or. 2011); see also Sierra Club v. U.S. Army Corps of Eng’rs, 990 F.
                                                                    Supp. 2d 9, 39–40 (D.D.C. 2013) (statement in biological opinion that “‘Indiana bats may
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                  9
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 17 of 54
                                                                    SILA fails to show likely irreparable injury to its members’ interests in the polar bear,

                                                                    and this “dooms” their request for a preliminary injunction under the ESA. 42

                                                                           2.       Plaintiffs Fail to Demonstrate Imminent Irreparable Injury to
                                                                                    Recreational, Aesthetic, or Subsistence Interests This Winter.

                                                                           Both SILA and CBD seek a preliminary injunction under NEPA, based on alleged

                                                                    injuries to a variety of recreational, aesthetic, and subsistence interests. They submit

                                                                    numerous declarations, some from the same persons. 43 Some declarants (those who do

                                                                    not live on the North Slope) fear that the construction of the Willow project will ruin a
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    pristine wilderness that they may want to visit or study or will harm wildlife they may
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    want to view. These non-local declarants fail to show that they ever have been to, or plan
STOEL RIVES LLP




                                                                    to go to, the specific areas under construction this winter, and their claims of irreparable



                                                                    be killed or injured’ during construction of the pipeline” insufficient to establish likely
                                                                    irreparable injury).
                                                                           42
                                                                                Manzanita Band of Kumeyaay Nation, 2020 WL 6118182, at *3.
                                                                           43
                                                                              CBD’s lawsuit relies on three of the same declarants as the SILA lawsuit,
                                                                    raising claim-splitting and standing concerns. Both lawsuits rely on the declarations of
                                                                    Ahtuangaruak (CBD Dkt. 9-13; SILA Dkt. 17-4), Fair (CBD Dkt.9-15; SILA Dkt. 17-6),
                                                                    and Ritzman (CBD Dkt. 9-14; SILA Dkt. 17-12), for standing and irreparable injury.
                                                                    Those individuals plainly cannot bring two different lawsuits in this Court in their own
                                                                    names, so it is not apparent why they can achieve that result by having SILA and CBD
                                                                    file two different lawsuits on their behalf. This appears to be a thinly veiled end-run
                                                                    around Article III standing requirements because without the duplicative declarations of
                                                                    Ahtuangaruak, Fair, and Ritzman, CBD does not have standing. CBD’s four remaining
                                                                    declarants have either never even been to the Petroleum Reserve (Cummings (CBD Dkt.
                                                                    9-17); Keever (CBD Dkt. 9-18); Donaghy (CBD Dkt. 9-19)) or only to the opposite side
                                                                    of the 23-million acre Reserve (Steiner (CBD Dkt. 9-16)). This is not a sufficient
                                                                    geographic nexus to establish standing to challenge the Willow project. See Kunaknana v.
                                                                    U.S. Army Corps of Eng’rs, 23 F. Supp. 3d 1063, 1082-83 (D. Alaska 2014).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 10
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 18 of 54
                                                                    injury are based on layered speculation that construction of the larger Willow project (not

                                                                    specifically construction this winter) will harm wildlife, which will in turn impair their

                                                                    ability to view wildlife in other locations.

                                                                           Others by contrast (two residents of Nuiqsut) believe the area is already too

                                                                    industrialized and worry that the Willow project will further impair their subsistence way

                                                                    of life. ConocoPhillips is respectful of the concerns raised by some community members

                                                                    about the Willow project and has worked diligently with the community to design the
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    project in a manner that avoids, minimizes, and mitigates impacts to local residents. 44
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    The worries expressed about this winter’s construction activities, however, are
STOEL RIVES LLP




                                                                    speculative and unfounded, and appear to be based on a general opposition to past,

                                                                    present, and future oil and gas activity throughout the North Slope. Ultimately, none of

                                                                    these declarations (local or non-local) meet the “high burden” for showing that

                                                                    construction activities this winter will cause irreparable injury to their interests, and

                                                                    concerns about construction activity in future years is not grounds for a preliminary

                                                                    injunction. 45




                                                                           44
                                                                                Pekich Decl. ¶¶ 6-11; Dunn Decl. ¶¶ 11-16.
                                                                           45
                                                                             Nat’l Parks Conservation Ass’n v. Semonite, 282 F. Supp. 3d 284, 288–89
                                                                    (D.D.C. 2017) (“[T]he source of the plaintiff's alleged irreparable harm—‘mammoth
                                                                    towers’—won’t begin to be built for at least another six months, leaving the parties’
                                                                    ample time to fully brief the merits of the case.”).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 11
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 19 of 54
                                                                            a.       Plaintiffs must show irreparable injury to their members, not just to
                                                                                     the environment.

                                                                           SILA and CBD both focus their irreparable harm arguments on the fact that

                                                                    construction this winter will cause permanent changes to the environment—wetlands will

                                                                    be filled for road construction and ground will be cleared and excavated for the gravel

                                                                    mine. CBD alleges this harm is “irreparable” and SILA goes further to say this creates a

                                                                    “presumption of irreparable harm.” 46 Plaintiffs misstate the standard for injunctive relief.

                                                                           In Monsanto, the Supreme Court rejected the presumption of harm in NEPA cases,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    explaining that there is no “thumb on the scales.” 47 Controlling precedent is clear that
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    there “is no presumption of irreparable injury” under NEPA (or the ESA), 48 and Plaintiffs
STOEL RIVES LLP




                                                                    must show that “they themselves are likely to suffer irreparable harm absent an

                                                                    injunction,” not merely an “injury to the environment.” 49

                                                                           Injury to the environment often does not cause irreparable injury to a particular

                                                                    plaintiff’s recreational or aesthetic interests. 50 For example, although logging causes




                                                                           46
                                                                                SILA Br. at 18; CBD Br. at 16.
                                                                           47
                                                                                Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 157 (2010).
                                                                           48
                                                                                Cottonwood Envtl. Law Ctr., 789 F.3d at 1091.
                                                                            Nat’l Wildlife Fed’n, 886 F.3d at 822 (internal quotations and citations omitted).
                                                                           49

                                                                    The cases cited by SILA at footnote 91 are inapt because they were all decided prior to
                                                                    Monsanto.
                                                                           50
                                                                              Fund for Animals v. Frizzell, 530 F.2d 982, 986-87 (D.C. Cir. 1975) (death of
                                                                    “10,000 snow geese, or from 10 to 15 percent of the fall flight” was not irreparable injury
                                                                    to plaintiffs).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 12
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 20 of 54
                                                                    permanent environmental injury, the Ninth Circuit affirmed denial of a preliminary

                                                                    injunction where the plaintiffs failed to show that logging would irreparably impair their

                                                                    interest in viewing woodpeckers. 51 Likewise, while bear hunting is obviously irreparable

                                                                    for the bears involved, a court denied a preliminary injunction where the plaintiffs failed

                                                                    to show that a bear hunt would irreparably injure their “aesthetic, spiritual, and cultural

                                                                    interests in observing, photographing, studying, and appreciating bears in the Recreation

                                                                    Area.” 52
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           As applicable here, courts typically require “proof of . . . permanent, devastating
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    impact on the environment . . . to enjoin construction projects.” 53 Harm to recreational or
STOEL RIVES LLP




                                                                    aesthetic interest in the environment that is “objectively minimal” is not irreparable

                                                                    injury. 54 For example, in National Parks Conservation Ass’n v. U.S. Forest Service, the

                                                                    Forest Service approved construction of the first five acres of a 24.6-acre gravel mine

                                                                    located on 5,200 acres of public lands (called the Elkhorn Ranchlands) adjacent to

                                                                    Theodore Roosevelt National Park. 55 The plaintiff sought a preliminary injunction under

                                                                    NEPA, arguing that “it likely will suffer irreparable harm because its ‘members


                                                                            Earth Island Inst., 626 F.3d at 474 (rejecting “argument that logging is per se
                                                                           51

                                                                    enough to warrant an injunction because it constituted irreparable environmental harm”).
                                                                           52
                                                                             Fund for Animals v. Mainella, 294 F. Supp. 2d 46, 58 (D.D.C. 2003) (internal
                                                                    quotations and citation omitted).
                                                                           53
                                                                                Sierra Club, 990 F. Supp. 2d at 39-40.
                                                                           54
                                                                                Earth Island Inst. v. Elliott, 290 F. Supp. 3d 1102, 1124 (E.D. Cal. 2017).
                                                                           55
                                                                             Nat’l Parks Conservation Ass’n v. United States Forest Serv., No. 15-CV-01582
                                                                    (APM), 2016 WL 420470, at *8 (D.D.C. Jan. 22, 2016).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 13
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 21 of 54
                                                                    frequently visit, use and enjoy national parks, including Theodore Roosevelt National

                                                                    Park,’ and the Gravel Pit ‘will irreparably damage the Elkhorn Ranchlands and the scenic

                                                                    landscape, quiet solitude and historic values of the ... Park.’” 56

                                                                           The court rejected the argument. First, the court found that the declarations failed

                                                                    to demonstrate that members would be visiting during the time when construction would

                                                                    be occurring, and expressed nothing but a “vague desire to return” that is insufficient to

                                                                    even support standing, and “certainly does not establish irreparable harm.” 57 Second,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    although the court took “seriously any permanent alteration to the natural environment,”
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    the permanent change was “only on five acres of land – less than [0.1] percent of the
STOEL RIVES LLP




                                                                    5,200-acre Elkhorn Ranchlands that surrounds the Elkhorn Ranch Unit.” 58 The impacts of

                                                                    the permanent disturbance were further reduced by mitigation and reclamation

                                                                    measures. 59 Thus, the alleged harm was “not sufficiently ‘great’ to permit the court to

                                                                    grant the extraordinary relief requested.” 60

                                                                           Accordingly, it is not enough for Plaintiffs to show that construction activities this

                                                                    winter will cause environmental impacts. They must provide actual proof that those




                                                                           56
                                                                                Id. at *8.
                                                                           57
                                                                                Id. (citation omitted).
                                                                           58
                                                                             Id. at *10. The decision states the percentage as .001%, but the court appears to
                                                                    have not moved the decimal point.
                                                                           59
                                                                                Id.
                                                                           60
                                                                                Id.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 14
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 22 of 54
                                                                    environmental impacts will likely cause irreparable injury to their members’ recreational,

                                                                    aesthetic, or subsistence interests. They fail to do so.

                                                                           b.       Plaintiffs fail to demonstrate irreparable injury to their alleged
                                                                                    interests in seeing the Petroleum Reserve in an undisturbed state.

                                                                           Plaintiffs argue that this winter’s work will impact their members’ interest in

                                                                    seeing the Petroleum Reserve in its “natural setting.” Although an aesthetic interest in

                                                                    seeing “wild character” could, in some cases, form the basis of irreparable injury,

                                                                    Plaintiffs fail to produce a single declarant who has either visited, or intends to visit, the
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    locations of the mine site or the 2.8-mile road extension. These activities will actually
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    occur several miles from the location where the Willow project will be constructed. The
STOEL RIVES LLP




                                                                    mine and the road extension will be located within the GMTU, nearby (or connected to)

                                                                    existing GMT1 and GTM2 infrastructure (e.g., roads, pipelines and wells). 61 Claims of

                                                                    irreparable harm to the “wild character” are tenuous at best “[g]iven this prior

                                                                    development, and its proximity” to the road extension and the mine. 62 Tellingly, no

                                                                    declarant testifies as to the wild character of the GMTU or that they would be injured

                                                                    (irreparably or otherwise) if they actually saw the mine (or reclaimed mine) or road




                                                                           61
                                                                                See Brodie Decl. ¶¶ 5-7, 13 Ex. A.
                                                                           62
                                                                             Nat’l Res. Def. Council v. Kempthorne, 525 F. Supp. 2d 115, 125 (D.D.C. 2007)
                                                                    (“Given this prior development, and the proximity of these new wells to ongoing oil and
                                                                    gas production, the Court cannot conclude there is an imminent danger to the ‘wild
                                                                    character’ of the area posed by these additional wells.”).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 15
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 23 of 54
                                                                    extension within that Unit. Indeed, none of the Plaintiffs (or anyone else) challenged the

                                                                    construction of GMT1 or GMT2.

                                                                           Some of the declarants have never even visited the Petroleum Reserve, 63 and those

                                                                    who have only claim to have visited locations nowhere near construction this winter, like

                                                                    the Utukok Uplands (at least 142 miles from construction this winter) and the Kasegaluk

                                                                    Lagoon Special Area (at least 204 miles away from construction this winter). 64 Other

                                                                    declarants claim an interest in summer rafting (when no construction will be occurring)
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    on rivers like the Colville River (not the Ublutuoch river near the mine) and raise
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    concerns about crossings that will be built in future years, not this winter, 65 or visiting the
STOEL RIVES LLP




                                                                    Fish Creek area or Teshekpuk Lake Special Area where no construction is occurring this

                                                                    winter (or Teshekpuk Lake itself, which is nowhere near the construction site). 66 Vague

                                                                    allegations about possible future visits to areas “affected by Willow” in the future 67 or to

                                                                    unspecified locations where part of “the Willow project is proposed” 68 do not show a



                                                                           63
                                                                             Isherwood Decl. (SILA Dkt. 17-7); Baraff Decl. (SILA Dkt. 17-5); Maupin
                                                                    Decl. (SILA Dkt. 17-11); Cummings Decl. (CBD Dkt. 9-17); Keever Decl. (CBD Dkt. 9-
                                                                    18); Donaghy Decl. (CBD Dkt. 9-19).
                                                                            Kolton Decl. (SILA Dkt. 17-8) ¶ 14; Krause (unsigned) Decl. (SILA Dkt. 17-9)
                                                                           64

                                                                    ¶ 24; Wald Decl. (SILA Dkt. 17-3) ¶ 9.
                                                                           65
                                                                                Krause (unsigned) Decl. (SILA Dkt. 17-9) ¶ 25.
                                                                           66
                                                                                Fair Decl. (SILA Dkt. 17-6) ¶ 19; Wald Decl. (SILA Dkt. 17-3) ¶18.
                                                                           67
                                                                             Fair Decl. (SILA Dkt. 17-6) ¶¶ 17, 19; Fair Decl. (CBD Dkt. 9-15) ¶¶ 15, 17;
                                                                    Steiner Decl. (CBD Dkt. 9-16) ¶ 13.
                                                                           68
                                                                                Kolton Decl. (SILA Dkt. 17-8) ¶14.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 16
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 24 of 54
                                                                    plan to visit the discrete construction locations as those locations are miles from where

                                                                    Willow project facilities will be built. Plaintiffs are not likely to suffer an irreparable

                                                                    aesthetic injury from construction at locations where they have never been and will never

                                                                    go. 69

                                                                             In fact, Plaintiffs’ members who visit the Petroleum Reserve for recreational and

                                                                    aesthetic interests state that they already generally avoid the areas around the GMTU

                                                                    (where construction will occur this winter) because of existing development in that area. 70
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Future aesthetic or recreational injuries associated with the mine and 2.8-mile road
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    extension are therefore improbable.
STOEL RIVES LLP




                                                                             The only declarants who even come close to establishing a geographic connection

                                                                    to the mine site are the two Nuiqsut residents, Mr. Kunaknana and Ms. Ahtuangaruak.

                                                                    But these declarations also fall short. Mr. Kunaknana’s declaration is deficient on its face

                                                                    because he testifies that he is a “supporter” rather than a “member” of SILA, and he does

                                                                    not identify as a member of any other Plaintiff. 71 “A ‘supporter’ is not the same as a



                                                                              Nat’l Parks Conservation Ass’n, 2016 WL 420470, at *8–9 (“injury cannot be
                                                                             69

                                                                    imminent unless at least one of the association’s members intends to visit the location in
                                                                    the near future”)
                                                                           Ritzman Decl. (SILA Dkt. 17-12) ¶ 24; Ritzman Decl. (CBD Dkt. 9-14) ¶10;
                                                                             70

                                                                    Wald Decl. (SILA Dkt. 17-13) ¶ 14.
                                                                             Kunaknana Decl. (SILA Dkt. 17-10) ¶ 3. Am. Unites for Kids v. Lyon, No. CV
                                                                             71

                                                                    15-2124 PA (AJWX), 2016 WL 4571409, at *9 (C.D. Cal. Sept. 1, 2016) (“[t]he
                                                                    Declaration of Katie Lapajne, who identifies herself as a ‘supporter’ of PEER, but not
                                                                    a member, does not establish the necessary facts to support’s PEER’s associational
                                                                    standing”).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 17
                                                                             Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 25 of 54
                                                                    ‘member’….” 72 “[T]he irreparable harm prong of the injunctive relief calculus only

                                                                    concerns harm suffered by the party or parties seeking injunctive relief,” and “any

                                                                    alleged harm to third parties is properly addressed under the public interest prong of the

                                                                    injunctive relief calculus.” 73 Because Mr. Kunaknana is a third party, his declaration

                                                                    cannot establish irreparable injury to Plaintiffs. Even if considered, Mr. Kunaknana does

                                                                    not state that he has ever been to the mine site (only somewhere downstream of that

                                                                    location) or the planned road extension. 74 Nor does he state that he would be injured by
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    seeing the gravel mine or the gravel road extension. 75
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           Ms. Ahtuangaruak testifies that “we hunt caribou where the mine is going to be
STOEL RIVES LLP




                                                                    located,” 76 but she does not say “we” intend to hunt caribou in that location this winter.

                                                                    And surveys show little or no hunting of caribou in that area in previous winters. 77 Ms.

                                                                    Ahtuangaruak also expresses no interest in seeing the mine site or road extension in an

                                                                    undisturbed state (or injury from seeing a gravel mine or gravel road). Moreover, her use

                                                                    of the word “we” rather than “I” fails to establish that she, herself, has ever been to the

                                                                    mine site or ever plans to go there, in the winter or otherwise. The Nuiqsut community is



                                                                           72
                                                                                Friends of Tilden Park, Inc. v. D.C., 806 A.2d 1201, 1209 (D.C. 2002).
                                                                           73
                                                                                Jones v. D.C., 177 F. Supp. 3d 542, 546 n.3 (D.D.C. 2016).
                                                                           74
                                                                                Kunaknana Decl. (SILA Dkt. 17-10) ¶ 7.
                                                                           75
                                                                                Id.
                                                                           76
                                                                                Ahtuangaruak Decl. (CBD Dkt. 9-13) ¶ 35.
                                                                           77
                                                                                Pekich Decl. ¶¶ 12-14.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 18
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 26 of 54
                                                                    not a party to this lawsuit, and “injuries to third parties are not a basis to find irreparable

                                                                    harm.” 78

                                                                           Furthermore, even if a member actually established that they were likely to see the

                                                                    mine site or road extension at some future date, this minimal disturbance is not

                                                                    irreparable injury. This winter’s work will impact only 24 to 29.9 acres of the 23-million

                                                                    acre Petroleum Reserve, or about 0.00013% of the Reserve, 79 far less than the 0.1

                                                                    percentage of disturbance at issue in National Parks. Both road construction and mining
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    are subject to extensive mitigation measures, including mitigation for the permanent
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    protection of wetlands, and the mine site will ultimately be reclaimed into a deepwater
STOEL RIVES LLP




                                                                    lake for wildlife. 80 Although these changes to the environment may be permanent

                                                                    (subject to future remediation), 81 they are “objectively minimal” and do not warrant the

                                                                    extraordinary remedy of an injunction. 82

                                                                           c.        Plaintiffs fail to demonstrate irreparable injury to their interests in fish
                                                                                     and wildlife.

                                                                           Without any connection to the specific areas under construction, Plaintiffs claim

                                                                    that the Willow project will hurt the non-local declarants’ interests in viewing or studying




                                                                           78
                                                                                Alcresta Therapeutics, Inc. v. Azar, 318 F. Supp. 3d 321, 326 (D.D.C. 2018).
                                                                           79
                                                                                Brodie Decl. ¶ 13; Dunn Decl. ¶ 20.
                                                                           80
                                                                                Brodie Decl. ¶¶ 15-16.
                                                                           81
                                                                                Id. ¶ 15.
                                                                           82
                                                                                Earth Island Inst., 290 F. Supp. 3d at 1124.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 19
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 27 of 54
                                                                    wildlife in other parts of the Petroleum Reserve (or elsewhere) or hurt the local

                                                                    declarants’ subsistence interests. However, most of these concerns are targeted at the

                                                                    larger Willow project rather than the discrete construction activities planned this year.

                                                                    Moreover, all of these identified concerns are based on speculation, fear, and worry, none

                                                                    of which establish likely irreparable injury.

                                                                           Mr. Kunaknana is “worried about how the mine will impact us and the health of

                                                                    the fish downstream.” 83 Ms. Ahtuangaruak expresses her “worry that all the noises and
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    activities from the mine will affect caribou migrations through the area,” “worry about
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    the gravel roads’ impacts on caribou movements,” and “worry that calving and calf
STOEL RIVES LLP




                                                                    imprinting could be affected because of these issues.” 84 But, “[w]hile worrying that

                                                                    something may happen can be difficult, it does not rise to the level of irreparable harm.” 85

                                                                    Likewise “concerns and fears” are not “evidence that injuries are likely to occur.” 86

                                                                    These worries are based on speculation that construction activity could harm wildlife this

                                                                    winter (for which they provide no evidence) layered on top of speculation that such

                                                                    harms will be of sufficient magnitude to then irreparably impact their subsistence




                                                                           83
                                                                                Kunaknana Decl. (SILA Dkt. 17-10) ¶ 7.
                                                                           84
                                                                                Ahtuangaruak Decl. (SILA Dkt. 9-13) ¶ 36.
                                                                            Ness v. Law Enf’t Support Agency, No. C10-5111 KLS, 2012 WL 13176243, at
                                                                           85

                                                                    *4 (W.D. Wash. Aug. 9, 2012); Berg v. Obama, 586 F.3d 234, 239 (3d Cir. 2009)
                                                                    (“worry” is “not an injury cognizable in a federal court”).
                                                                           86
                                                                                Manzanita Band of Kumeyaay Nation, 2020 WL 6118182, at *7.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 20
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 28 of 54
                                                                    interests in those species this winter (for which they also provide no evidence). This

                                                                    speculation is not “substantial proof” of irreparable injury. 87

                                                                           And much of this speculation is clearly wrong. Ms. Ahtuangaruak repeatedly

                                                                    mentions the impact of helicopters on subsistence and caribou. 88 But there are no

                                                                    helicopter operations planned for the Willow construction project this winter. 89 Ms.

                                                                    Ahtuangaruak worries that activity from the gravel mine will “impact calving and calf

                                                                    imprinting,” but calving occurs in June. 90 Work on the mine will be completely
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    demobilized by May 1, 2021. 91
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           CBD provides no expert testimony to back up Ms. Ahtuangaruak’s worries.
STOEL RIVES LLP




                                                                    Instead, CBD relies on the EIS, which projects that construction activity will “disturb and

                                                                    displace caribou.” 92 But these are temporary impacts (if they happen at all), not

                                                                    permanent ones, and do not support a conclusion that the initial construction activities

                                                                    this winter will irreparably injure subsistence interests. 93




                                                                           87
                                                                                Mazurek, 520 U.S. at 972.
                                                                           88
                                                                                Ahtuangaruak Decl. (CBD Dkt. 9-13) ¶¶ 12, 14, 15, 18, 58
                                                                           89
                                                                                Pekich Decl. ¶¶ 10-11.
                                                                           90
                                                                                Ahtuangaruak ¶ 58; Ex. 6 (AR182804).
                                                                           91
                                                                                Brodie Decl. ¶ 12.
                                                                           92
                                                                                CBD Br. at 9.
                                                                           93
                                                                              Sierra Club, 2020 WL 5096947, at *11 (“[T]he impact on endangered species is
                                                                    likely temporary and not irreparable”)
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 21
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 29 of 54
                                                                            The reality is that this winter’s work is unlikely to adversely affect caribou because

                                                                    it will occur in an area that is not a high population area for caribou, especially in the

                                                                    winter. 94 Movement rates of Teshekpuk Lake Caribou Herd are lowest in the winter,

                                                                    traveling an average of 2.8 km per day during the winter season. 95 Hence, the winter

                                                                    work is not expected to materially impact movements or availability for local hunters, nor

                                                                    would any migration route be affected. 96 Moreover, caribou are commonly observed in

                                                                    and around winter oil and gas activities (including ice roads and gravel roads) without
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    noticeable impacts, and ConocoPhillips implements mitigation measures to protect
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    against potential impacts to caribou. 97
STOEL RIVES LLP




                                                                            Concerns about downstream water quality impacts from the mine are also

                                                                    speculative. SILA provides a single expert declaration from Shiobhan Fennessy (who

                                                                    appears to have no Arctic wetlands expertise or experience), but her assessment is

                                                                    focused on the total Willow project, not construction activities this winter. Even still, Ms.

                                                                    Fennessy’s testimony is no less speculative than the other declarants, as she testifies that

                                                                    the “placement of the mine on the floodplain and the proximity of the mine pits to the

                                                                    river channel increases the potential for adverse impacts,” and that “any degradation of



                                                                            94
                                                                                 McGhee Decl. ¶¶ 14-17.
                                                                            95
                                                                                 Id. ¶ 15.
                                                                            96
                                                                                 McGhee Decl. ¶¶ 14-17; Pekich Decl. ¶¶ 12-14.
                                                                            97
                                                                                 McGhee Decl. ¶ 17. Ex. C; Brodie Decl. ¶¶ 14, 16; see also Ex. 5 (AR186086-
                                                                    087).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 22
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 30 of 54
                                                                    the floodplain . . . can lead to degradation of the aquatic resource.” 98 The court in Idaho

                                                                    Rivers rejected nearly identical testimony: “[t]his statement that ‘likely potential impacts

                                                                    and harm ... can result from ... dredging activities’ falls short” of showing likely

                                                                    irreparable harm, because “the use of the terms ‘potential’ and ‘can’ connotes the mere

                                                                    possibility of such effects.” 99 Moreover, Ms. Fennessy misses the fact that the mine

                                                                    “would not be located in active stream channels or floodplains,” 100 and does not address

                                                                    the efficacy of mitigation measures imposed by BLM, 101 the Corps, 102 or the State of
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Alaska. 103
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           In fact, any wetlands impact will be objectively minimal. Much of the 23-million
STOEL RIVES LLP




                                                                    acre Petroleum Reserve is wetlands, and this winter’s work will only impact up to 29.9

                                                                    acres of wetlands. 104 Before construction begins this winter on those 29.9 acres,

                                                                    ConocoPhillips must secure compensatory mitigation through site protection agreements

                                                                    to preserve 800 acres of valuable wetlands in the region. 105 SILA’s “sound and fury




                                                                           98
                                                                                Fennessy Decl. (SILA Dkt. 17-15) ¶¶ 10, 11 (emphasis added).
                                                                           99
                                                                                Idaho Rivers United, 156 F. Supp. 3d at 1262.
                                                                           100
                                                                                 Ex. 6 (AR183004, 183034).
                                                                           101
                                                                                 Ex. 5 (AR186079).
                                                                           102
                                                                                 Dunn Decl. Ex. B.
                                                                           103
                                                                                 Id. Ex. C.
                                                                           104
                                                                                 Brodie Decl. ¶ 13.
                                                                           105
                                                                                 Dunn Decl. ¶ 18.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 23
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 31 of 54
                                                                    regarding the land that must be cleared and the wetlands that may be altered” fail to

                                                                    demonstrate irreparable injury to its members. 106

                                                                           The remaining declarations are also speculative. Jeffrey Fair professes his interests

                                                                    in studying yellow-billed loons in the future “in the Fish Creek area” but provides no

                                                                    evidence that this winter’s work (which will not be in the Fish Creek area) will impact

                                                                    yellow-billed loons (which are not present in the winter), let alone irreparably injure his

                                                                    research activities or his “professional Alaskan legacy.” 107 Mr. Fair also fails to
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    acknowledge that the mine is nowhere near a yellow-billed loon nesting location, and that
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    the road extension (by design) avoids the buffer around known yellow-billed loon nest
STOEL RIVES LLP




                                                                    sites, making injury to loons this winter improbable. 108 Richard Steiner relies on the far-

                                                                    fetched speculation that “oil and gas activity under the Willow project will harm my

                                                                    ability to see polar bears, caribou, and other migratory species on my upcoming trip to

                                                                    [the Alaska National Wildlife Refuge],” 109 and Michael Wald is concerned that “the

                                                                    impacts from the Willow project will make it harder for my clients and I to continue

                                                                    enjoying these species in other parts of the Arctic they migrate to.” 110 Such speculation is



                                                                           106
                                                                                 Sierra Club, 990 F. Supp. 2d at 39-40.
                                                                           107
                                                                               Fair Decl. (SILA Dkt. 17-6) ¶¶ 19-20. Ctr. for Biological Diversity v. Hays,
                                                                    No. 215-CV-01627 TLN CMK, 2015 WL 5916739, at *10 (E.D. Cal. Oct. 8, 2015) (harm
                                                                    not irreparable because research could be conducted outside of logging zone).
                                                                           108
                                                                                 Exhibit 9 (AR178373); Ex. 6 (AR18588-598).
                                                                           109
                                                                                 Steiner Decl. (CBD Dkt. 9-16) ¶ 19.
                                                                           110
                                                                                 Wald Decl. (SILA Dkt. 17-13) ¶ 13.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 24
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 32 of 54
                                                                    built on a foundation of “quicksand,” not on “evidence that injuries are likely to

                                                                    occur.” 111

                                                                            d.       Plaintiffs fail to demonstrate irreparable injury from sound.

                                                                           CBD raises concerns about the sound and disturbance associated with construction

                                                                    this winter. These arguments also fail.

                                                                           First, none of the non-local declarants testify that they will visit anywhere in the

                                                                    Petroleum Reserve this winter. Those members, obviously, cannot be disturbed by sound
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    from a thousand miles away (or more).
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           Second, Plaintiffs express concerns that noise will displace caribou, but again
STOEL RIVES LLP




                                                                    provide no evidence that such displacement is either significant or permanent, or that it

                                                                    will be of sufficient lasting magnitude to impact summer viewing opportunities or

                                                                    subsistence activities. As set forth above, such impacts are unlikely. 112

                                                                           Third, Ms. Ahtuangaruak expresses concern that the use of explosives at the

                                                                    nearby ASRC gravel mine caused property damage in Nuiqsut and post-traumatic stress

                                                                    disorder. 113 But this concern, while no doubt sincere, is not well-founded in this case. 114



                                                                           111
                                                                                  Manzanita Band of Kumeyaay Nation, 2020 WL 6118182, at *7.
                                                                           112
                                                                                  See supra Section III.B.2.c.
                                                                           113
                                                                                  Ahtuangaruak Decl. (CBD Dkt. 9-13) ¶ 36.
                                                                           114
                                                                              Brodie Decl. ¶¶ 6-9. Ms. Ahtuangaruak appears to be talking about third
                                                                    parties—not herself or other members of Plaintiffs. The declaration of Siqiñiq Maupin
                                                                    (SILA Dkt. 17-11) does not establish likely irreparable harm either. Ms. Maupin lives in
                                                                    Fairbanks (¶ 5), and will not be exposed to sounds from mining. Nonetheless, her
                                                                    concerns about “explosions going off every night” if she moved to Nuiqsut (¶ 22) are
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 25
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 33 of 54
                                                                    The proposed mining this winter is located about seven miles from Nuiqsut, as compared

                                                                    to the ASRC mine, which is about four miles from Nuiqsut. 115 Moreover, ConocoPhillips

                                                                    will use smaller “shot” sizes that reduce the amount of sound, limit the number of blasts

                                                                    this winter, and, unlike the ASRC mine, the prevailing wind direction is away from

                                                                    Nuiqsut, further reducing sound impacts. 116 In addition, the ROD specifically imposes

                                                                    limitations on blasting times (10 am to 8 pm), with notification and scheduling

                                                                    requirements. 117 General construction noises at the mine will not be perceptible at
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Nuiqsut. 118 Blasting noises will be at most 59 dBA at Nuiqsut, “which is roughly the
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    volume of conversational speech,” 119 and “would be very short lived and
STOEL RIVES LLP




                                                                    instantaneous,” 120 and occur only 18 times this winter. 121 “Construction, by its very

                                                                    nature, is temporary,” 122 and the noise from mine operations will cease by May 1,

                                                                    2021. 123 These are not irreparable injuries.



                                                                    speculative. They are also improbable given mandatory restrictions on blasting times. See
                                                                    infra note 117.
                                                                           115
                                                                                 Brodie Decl. ¶¶ 6, 9. Ex. 6 (AR183011).
                                                                           116
                                                                                 Brodie Decl. ¶¶ 8-9.
                                                                           117
                                                                                 Ex. 5 (AR186080). Brodie Decl. ¶ 8.
                                                                           118
                                                                                 Brodie Decl. ¶ 8.
                                                                           119
                                                                                 Ex. 6 (AR183011).
                                                                           120
                                                                                 Ex. 6 (AR182458).
                                                                           121
                                                                                 Brodie Decl. ¶ 8.
                                                                           122
                                                                                 Semonite, 282 F. Supp. 3d at 289-90.
                                                                           123
                                                                                 Brodie Decl. ¶ 12.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 26
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 34 of 54
                                                                           e.          CBD fails to demonstrate irreparable procedural injury.

                                                                           Finally, CBD relies on the pre-Winter decision in Sierra Club v. Marsh 124 to argue

                                                                    that construction of the 2.8-mile road extension will have a “bureaucratic steamroller”

                                                                    effect that will foreclose BLM from considering the alternative of having no permanent

                                                                    roads as part of Willow. 125 The district court in Semonite rejected nearly identical

                                                                    arguments. 126 The plaintiffs sought to enjoin the construction of a transmission line

                                                                    project across the James River, claiming the initial construction of 17 in-water (and
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    visible) foundations would cause irreparable procedural injury because “government
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    decision makers will already have their minds made up and reasonable alternatives will
STOEL RIVES LLP




                                                                    necessarily be limited.” 127

                                                                           The court rejected that argument, holding “procedural harm standing alone is

                                                                    insufficient to constitute irreparable harm.” 128 The court was “not persuaded” by the

                                                                    procedural injury argument based on Sierra Club, because Winter requires “that

                                                                    irreparable harm be likely, not merely speculative.” 129 The court found “it hard to believe

                                                                    that the Corps, which has no financial stake in this Project and is merely the permitting



                                                                           124
                                                                                 872 F.2d 497, 504 (1st Cir. 1989).
                                                                           125
                                                                                 CBD Br. at 18.
                                                                           126
                                                                                 282 F. Supp. 3d at 289-90.
                                                                           127
                                                                                 Id. at 290.
                                                                           128
                                                                                 Id.
                                                                           129
                                                                                 Id.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 27
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 35 of 54
                                                                    organization, would be unable to objectively weigh reasonable alternatives in a future

                                                                    EIS just because [the applicant] has started construction.” 130 Further, the court reasoned

                                                                    that if it “determines that the EIS is required, it can direct the Corps to ignore the fact that

                                                                    [the project proponent] has already begun the Project in considering the reasonable

                                                                    alternatives.” 131

                                                                           The same is true here. It is “hard to believe” that the BLM will be unable to

                                                                    objectively weigh reasonable alternatives simply because ConocoPhillips has started
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    construction. If needed, the Court could order BLM to not consider ConocoPhillips’
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    initial construction during remand. If BLM on remand selected an alternative that
STOEL RIVES LLP




                                                                    foreclosed the need for the new gravel mine (even though the use of the ASRC mine

                                                                    would have greater impacts on Nuiqsut), 132 the mine site could be reclaimed. 133 If BLM

                                                                    on remand selected an alternative that left the Willow project without road access (even

                                                                    though such an alternative would create significant operational and safety concerns for

                                                                    ConocoPhillips), the 2.8-mile segment could be decommissioned or reclaimed. 134

                                                                           In sum, because Plaintiffs have failed to show a likelihood of irreparable harm

                                                                    from this winter’s work, their motions should be denied for this reason alone.



                                                                           130
                                                                                 Id.
                                                                           131
                                                                                 Id.
                                                                           132
                                                                                 Ex. 6 (AR182928).
                                                                           133
                                                                                 Brodie Decl. ¶ 15.
                                                                           134
                                                                                 Id.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 28
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 36 of 54
                                                                    C.     SILA Is Unlikely to Succeed on the Merits. 135

                                                                           1.       BLM’s Biological Opinion Complies with the ESA.

                                                                           SILA argues that the BiOp is unlawful because FWS supposedly relied upon

                                                                    mitigation measures that are not reasonably certain to occur. 136 SILA relies on the recent

                                                                    Ninth Circuit decision in Center for Biological Diversity v. Bernhardt, in which the court

                                                                    invalidated a biological opinion for Hilcorp’s Liberty project in the offshore Beaufort Sea

                                                                    (“Liberty BiOp”). SILA’s argument has several fatal flaws.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           First, although the decision in Center for Biological Diversity is certainly recent,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    the Liberty BiOp is actually governed by now-outdated regulations. The Willow BiOp,
STOEL RIVES LLP




                                                                    by contrast, is governed by the amended ESA Section 7 implementing regulations, which

                                                                    became effective on October 28, 2019. 137 The current regulations make an important

                                                                    change that completely undermines SILA’s argument. The current ESA regulations add

                                                                    the underlined text below and now state:

                                                                                    [T]he Service will use the best scientific and commercial data
                                                                                    available and will give appropriate consideration to any
                                                                                    beneficial actions as proposed or taken by the Federal agency
                                                                                    or applicant, including any actions taken prior to the initiation
                                                                                    of consultation. Measures included in the proposed action or a
                                                                                    reasonable and prudent alternative that are intended to avoid,
                                                                                    minimize, or offset the effects of an action are considered like


                                                                           135
                                                                              For the reasons stated by Federal Defendants, SILA and CBD’s NEPA claims
                                                                    are barred by the applicable statute of limitations. See Dkt. (SILA) 26 at 21; see also 42
                                                                    U.S.C. § 6506a(n)(1).
                                                                           136
                                                                                 SILA Br. at 9-13.
                                                                           137
                                                                                 84 Fed. Reg. 44,976 (Aug. 27, 2019); 84 Fed. Reg. 50,333 (Sept. 25, 2019).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 29
                                                                           Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 37 of 54
                                                                                    other portions of the action and do not require any
                                                                                    additional demonstration of binding plans.[138]

                                                                    The premise of SILA’s argument—that the mitigation measures in the Willow BiOp must

                                                                    be “sufficiently specific, binding, or certain to occur”—is therefore mistaken. For this

                                                                    reason alone, SILA’s argument is unlikely to succeed.

                                                                           Second, FWS identified, described, and considered the mitigation measures in the

                                                                    Willow BiOp as the law requires. The ESA implementing regulations require the “action

                                                                    agency” (here, BLM) to provide the consulting agency (here, FWS) with, inter alia, “[a]
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    description of the proposed action, including any measures intended to avoid, minimize,

                                                                    or offset effects of the action.” 139 This description “shall provide sufficient detail to
STOEL RIVES LLP




                                                                    assess the effects of the action on listed species and critical habitat.” 140 Accordingly,




                                                                           138
                                                                               50 C.F.R. § 402.14(g)(8) (emphases added); see 84 Fed. Reg. at 45,002
                                                                    (“[J]udicial decisions have created confusion regarding what level of certainty is required
                                                                    to demonstrate that a measure will in fact be implemented before the Services can
                                                                    consider it in a biological opinion. In particular, the Ninth Circuit has held that even an
                                                                    expressed sincere commitment by a Federal agency or applicant to implement future
                                                                    improvements to benefit a species must be rejected absent “specific and binding plans”
                                                                    with “a clear, definite commitment of resources for future improvements.” Nat’l Wildlife
                                                                    Fed’n v. Nat’l Marine Fisheries Serv., 524 F.3d 917, 935-36 (9th Cir. 2008). To address
                                                                    this issue, we are proceeding with the revisions to § 402.14(g)(8)….” (emphasis added)).
                                                                           139
                                                                                 50 C.F.R. § 402.14(c)(1)(i).
                                                                           140
                                                                               Id.; 84 Fed. Reg. at 45,002 (“[T]the Services will provide our opinion on the
                                                                    effects of the action if implemented as proposed.”).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 30
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 38 of 54
                                                                    BLM’s Biological Assessment (“BA”) details all of the MMPA mitigation and

                                                                    monitoring measures that are applicable to Willow and part of the proposed action. 141

                                                                           FWS describes and considers these measures (and others) in the BiOp. For

                                                                    example, the BiOp describes with specificity all of the design features that are intended to

                                                                    minimize impacts to polar bear critical habitat and reduce human-polar bear conflicts. 142

                                                                    It provides detailed descriptions of required measures to minimize disturbance around

                                                                    polar bear dens. 143 The BiOp also expressly references the MMPA mitigation and
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    monitoring measures set forth in Appendix B of the BA and provides detailed
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    descriptions of the MMPA incidental take program as applied to Willow. 144
STOEL RIVES LLP




                                                                           Third, SILA’s claim that the MMPA mitigation and monitoring measures are “not

                                                                    reasonably certain to occur” is not only contrary to current regulations, but also

                                                                    contradicted by the record. As the BiOp explains:

                                                                                    BLM’s commitment to ensure compliance with the MMPA
                                                                                    by requiring MMPA incidental take authorizations, and/or
                                                                                    written communication that a take authorization is not
                                                                                    warranted, prior to engaging in project activities, ensures
                                                                                    these standards would apply, thereby limiting potential
                                                                                    impacts of the project to those in compliance with the


                                                                           141
                                                                              See Ex. 8 (AR164490-96); Ex. 7 (FWS-AR764) (“[T]he Proposed Action also
                                                                    contains protective measures that provide significant minimization of impacts to polar
                                                                    bears, most importantly BLM’s commitment to ensure compliance with the MMPA.”);
                                                                    id. (FWS-AR766).
                                                                           142
                                                                                 Ex. 7 (FWS-AR697-660, 662).
                                                                           143
                                                                                 Id. (FWS-AR665, 578-79).
                                                                           144
                                                                                 Id. (FWS-AR678, 744-45, 751).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 31
                                                                           Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 39 of 54
                                                                                    protective limitations of the MMPA, which is a more
                                                                                    restrictive standard than the ESA.[145]

                                                                    If MMPA compliance is required for the action to proceed, then the MMPA mitigation

                                                                    and monitoring measures are plainly “reasonably certain to occur.” 146 For all of these

                                                                    reasons, SILA’s claim is not likely to succeed. 147

                                                                           2.       BLM Took the Requisite Hard Look at Willow and Its Impacts.

                                                                           SILA claims that BLM failed to take a “hard look” because it lacked “critical

                                                                    information about the project proposal and design.” 148 For the reasons stated in Federal
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Defendants’ brief (Dkt. 26 (SILA) at 22-23), SILA’s arguments are refuted by the EIS,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    amount to flyspecking, and misapply the law.
STOEL RIVES LLP




                                                                           Additionally, SILA faults ConocoPhillips and BLM for “continuing to make

                                                                    project changes throughout the NEPA process” and complains that not all project




                                                                           145
                                                                              Id. (FWS-AR747); see also id. (FWS-AR744) (“BLM would not approve
                                                                    project activities absent documentation of compliance under the MMPA.”); id. (FWS-
                                                                    AR-677) (same).
                                                                           146
                                                                               BLM’s commitment to ensure compliance with the MMPA’s “negligible
                                                                    impact” standard ensures a lower level of impact than the ESA’s “jeopardy” standard
                                                                    requires. See Ctr. for Biological Diversity v. Salazar, 695 F.3d 893, 913 (9th Cir. 2012).
                                                                           147
                                                                                SILA suggests that “FWS estimated that Willow may seriously injure or kill a
                                                                    mean of 2.2 cubs over the life of the project.” SILA Br. at 11. But SILA acknowledges,
                                                                    as it must, that FWS found that such an impact had only a 16% chance of occurring and
                                                                    that it was “reasonably certain” that no polar bear incidental takes would occur over the
                                                                    life of the project. Ex. 7 (FWS-AR749).
                                                                           148
                                                                                 SILA Br. at 15-16.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 32
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 40 of 54
                                                                    modifications were evaluated in the Supplemental EIS. 149 NEPA requires an EIS to be

                                                                    supplemented only if “[t]he agency makes substantial changes in the proposed action that

                                                                    are relevant to environmental concerns” or “[t]here are significant new circumstances or

                                                                    information relevant to environmental concerns and bearing on the proposed action or its

                                                                    impacts.” 150 SILA fails to show why these standards are met, much less cite them.

                                                                    Furthermore, the Ninth Circuit recognizes that “agencies must have some flexibility to

                                                                    modify alternatives canvassed in the draft EIS to reflect public input, without having to
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    circulate a supplemental draft EIS describing the proposed action.” 151 Here, BLM
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    sufficiently explained why some project changes required analysis in the Supplemental
STOEL RIVES LLP




                                                                    EIS and why other insignificant project refinements did not. 152 More broadly, SILA’s

                                                                    argument is generally antithetical to the purpose of NEPA, which is to foster informed

                                                                    decision-making through a public process that is intended to improve proposed actions. 153

                                                                    All of SILA’s “hard look” arguments are unlikely to succeed.



                                                                           149
                                                                                 Id. at 16.
                                                                           150
                                                                                 40 C.F.R. § 1502.9(d)(1)(i)-(ii) (emphases added).
                                                                           151
                                                                              Half Moon Bay Fishermen’s Mktg. Ass’n v. Carlucci, 857 F.2d 505, 508 (9th
                                                                    Cir. 1988) (quoting California v. Block, 690 F.2d 753, 770–72 (9th Cir. 1982).
                                                                           152
                                                                              Ex. 9 (AR178272-73) (“Other project changes . . . are not expected to
                                                                    substantively change the overall analysis or results described in Chapter 3 of the Draft
                                                                    EIS.”); see Ex. 6 (AR182392-93).
                                                                           153
                                                                              See Or. Nat. Desert Ass’n v. BLM, 625 F.3d 1092, 1100 (9th Cir. 2010)
                                                                    (“NEPA’s purpose is not to generate paperwork—even excellent paperwork—but to
                                                                    foster excellent action.”); Hunters v. Marten, 470 F. Supp. 3d 1151, 1161 (D. Mont.
                                                                    2020) (“NEPA also allows the agency to modify its projects in light of public input”).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 33
                                                                           Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 41 of 54
                                                                    D.     CBD Is Unlikely to Succeed on the Merits.

                                                                           1.        The EIS for the Willow MDP Fully Disclosed and Explained
                                                                                     Greenhouse Gas Effects.

                                                                           CBD asserts that BLM violated NEPA by failing to estimate potential global

                                                                    greenhouse gas emissions associated with the project. 154 CBD relies solely upon the

                                                                    Ninth Circuit’s recent opinion in Center for Biological Diversity v. Bernhardt 155 for this

                                                                    claim. But contrary to CBD’s contention that the Willow MDP relied on “the same core

                                                                    rationale and record,” 156 the Willow EIS and supporting documents are distinguishable
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    from the Liberty EIS in key respects.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           First, the lynchpin to the court’s holding in CBD was the Bureau of Ocean
STOEL RIVES LLP




                                                                    Energy Management’s (“BOEM”) 157 counterintuitive finding that not building the

                                                                    proposed the Liberty project would result in “25,370,000 more metric tons” of carbon

                                                                    dioxide emissions than if the project was constructed. 158 The plaintiffs in that case

                                                                    complained that this finding was caused by the agency’s failure to consider the indirect




                                                                           154
                                                                                 Dkt. 9 at 6-9.
                                                                           155
                                                                                 982 F.3d 723 (9th Cir. 2020).
                                                                           156
                                                                                 Dkt. 9 at 6.
                                                                            The first page of the court’s order incorrectly states that the appeal is from a
                                                                           157

                                                                    BLM decision.
                                                                           158
                                                                                 CBD, 982 F.3d at 736.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 34
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 42 of 54
                                                                    effect of increased foreign oil consumption resulting from construction of the project. 159

                                                                    The court agreed, holding:

                                                                                       BOEM’s conclusion that not drilling will result in more
                                                                                       carbon emissions is counterintuitive. An agency acts
                                                                                       arbitrarily and capriciously when it reaches a decision that is
                                                                                       so implausible that it could not be ascribed to a difference in
                                                                                       view or the product of agency expertise. Without further
                                                                                       explanation, we cannot ascribe the implausibility of the result
                                                                                       to BOEM’s expertise or rational decision-making.[160]

                                                                    In contrast, BLM rationally concluded here that not developing the Willow Project would
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    result in less downstream carbon emissions. 161 Accordingly, the Willow EIS does not
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    contain the same error that “demonstrate[d] the need for further explanation” in CBD. 162
STOEL RIVES LLP




                                                                           Second, unlike the NEPA analysis that the Ninth Circuit found deficient for the

                                                                    Liberty project, BLM comprehensively evaluated greenhouse gas emissions for the

                                                                    Willow MDP and explained in detail why it was unable to quantify foreign consumption

                                                                    of oil in its indirect effects’ analysis. In the Willow EIS, BLM dedicated a ten-page

                                                                    section to analyzing the direct and indirect effects associated with greenhouse gas

                                                                    emissions, 163 which, in turn, is supported by appendices specifically addressing “Climate



                                                                           159
                                                                                 Id.
                                                                           160
                                                                               Id. at 739 (citing Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut.
                                                                    Auto. Ins. Co., 463 U.S. 29, 43 (1983).
                                                                           161
                                                                              Ex. 6 (AR182423) (“GHG emissions in the No Action Alternative are assigned
                                                                    a baseline value of zero in the EIS”); see also id. (AR183493).
                                                                           162
                                                                                 CBD, 982 F.3d at 739.
                                                                           163
                                                                                 Ex. 6 (AR182418-28).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 35
                                                                           Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 43 of 54
                                                                    and Climate Change” 164 as well as “Market Substitutions and Greenhouse Gas

                                                                    Downstream Emissions Estimates.” 165 BLM also provided a detailed explanation in

                                                                    response to comments about the foreign consumption issue. 166 In contrast, the Liberty

                                                                    EIS contains a two-page section addressing effects associated with GHG emissions, no

                                                                    appendix with a supporting analysis of downstream emissions, and a short response to

                                                                    public comments. 167

                                                                           Third, also unlike the Liberty project, which did not focus on oil being produced
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    primarily for the domestic market, the Willow EIS explains, “[i]t is reasonable to exclude
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    foreign oil consumption in the context of market substitution because the oil produced by
STOEL RIVES LLP




                                                                    the Willow MDP Project would likely be consumed domestically; therefore, substitution

                                                                    sources for the Project would also be consumed domestically.” 168 BLM therefore

                                                                    reasonably concluded that additional analysis of a dubious foreign consumption scenario

                                                                    was unnecessary. 169

                                                                           CBD is therefore distinguishable and not controlling. The Willow EIS does not

                                                                    reach the same counterintuitive finding that the Ninth Circuit found to require additional




                                                                           164
                                                                                 Ex. 6 (AR183482-500).
                                                                           165
                                                                                 Ex. 6 (AR183502-509).
                                                                           166
                                                                                 Ex. 6 (AR182947-48; AR182956-57; AR182963; AR182965).
                                                                           167
                                                                                 See Ex. 10 (AR275729-31, AR276205).
                                                                           168
                                                                                 Ex. 6 (AR182963).
                                                                           169
                                                                              See Sierra Club v. U.S. Dep’t of Energy, 8667 F.3d 189, 202 (D.C. Cir. 2017).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 36
                                                                           Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 44 of 54
                                                                    explanation in the Liberty EIS. The Willow EIS and its appendices also provide the

                                                                    supporting analyses that the court found to be missing in CBD. As such, CBD is unlikely

                                                                    to prevail on the merits of this claim.

                                                                           2.       The EIS Considers a Reasonable Range of Alternatives.

                                                                           “NEPA does not require BLM to explicitly consider every possible alternative to

                                                                    a proposed action.” 170 Nor was BLM required to consider alternatives “that extend

                                                                    beyond those reasonably related to the purposes of the project.” 171 CBD does not
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    challenge the stated purpose of the Willow project. Instead, CBD argues that BLM failed
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    to consider the alternatives put forward by Plaintiffs. 172 This argument is unlikely to
STOEL RIVES LLP




                                                                    succeed for the reasons stated in the Federal Defendants’ brief (Dkt. 26 (SILA) at 23-26)

                                                                    as well as the following additional reasons.

                                                                           First, contrary to CBD’s assertions, the action alternatives differ in key respects in

                                                                    their approaches to facilitating access to ConocoPhillips’ leases and minimizing impacts

                                                                    to the environment. For example, ConocoPhillips’ proposed project (Alternative B)

                                                                    would extend the all-season gravel road from GMT2 to the Willow project site, thereby

                                                                    connecting the Willow development to facilities in the GMTU and the Alpine facilities in



                                                                           171
                                                                               See League of Wilderness Defs. v. U.S. Forest Service, 689 F.3d 1060, 1071
                                                                    (9th Cir. 2012) (citation omitted); Native Vill. of Nuiqsut v. BLM, 432 F. Supp. 3d 1003,
                                                                    1041 (D. Alaska 2020) (“Whether an alternative is reasonable and appropriate depends
                                                                    on the stated purpose for the proposed action.”) (citing Native Ecosystems Council v. U.S.
                                                                    Forest Serv., 428 F.3d 1233, 1246 (9th Cir. 2005)).
                                                                           172
                                                                                 Dkt. 9 at 9-13.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 37
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 45 of 54
                                                                    the Colville River Unit. Alternative B would also connect all Willow facilities with in-

                                                                    field gravel roads for year-round use. 173 Alternative C, on the other hand, presents a

                                                                    “Disconnected Infield Road” option, which has no gravel road or bridge connecting the

                                                                    Willow Processing Facility to the BT1 drill site. 174 Alternative C has less gravel roads

                                                                    and bridge crossings than Alternative B, but more ice roads, an additional airstrip, and

                                                                    more flights. 175 Alternative D—the “Disconnected Access” Alternative—eliminates the

                                                                    gravel road connecting Willow to ConocoPhillips’ facilities in the GMTU. It has the least
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    amount of gravel roads and bridge crossings, but significantly more ice roads, water use,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    and vehicle trips. 176 Moreover, BLM considered three very different module delivery
STOEL RIVES LLP




                                                                    options for the transportation supplies and equipment to construct the project, all of

                                                                    which presented different impacts. 177 This range of varying alternatives, with meaningful

                                                                    differences in their design, overall footprint, and environmental impacts—while also

                                                                    serving the project purpose—is readily distinguishable from cases rejecting “virtually

                                                                    identical” or “indistinguishable” alternatives. 178



                                                                           173
                                                                                 Ex. 6 (AR182396).
                                                                           174
                                                                                 Id. (AR182396-97).
                                                                           175
                                                                                 Id. (AR182375-82).
                                                                           176
                                                                                 Id.
                                                                           177
                                                                                 Id. (AR182408-409).
                                                                           178
                                                                              See Muckleshoot Indian Tribe v. U.S. Forest Serv., 177 F.3d 800, 813 (9th Cir.
                                                                    1999) (two “virtually identical” action alternatives that differed only in re-labeling a
                                                                    portion of lands transferred as a “donation” rather than an “exchange”); Friends of
                                                                    Yosemite Valley v. Kempthorne, 520 F.3d 1024, 1038-39 (9th Cir. 2008) (two action
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 38
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 46 of 54
                                                                           Second, the action alternatives were developed by BLM and its cooperating

                                                                    agencies through a rigorous evaluation of 33 potential alternative components, 26 of

                                                                    which “were eliminated from further analysis because they did not meet the overall

                                                                    Project purpose [or] were not considered economically or technically feasible or

                                                                    practicable” (among other reasons). 179 The EIS describes the alternatives that were

                                                                    considered and the rationales for eliminating them from further analysis, including the

                                                                    alternatives CBD incorrectly argues the EIS failed to consider. 180
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           For example, the EIS did consider a roadless Willow Production Facility
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    alternative as well as an alternative that removed gravel road connections to the BT-2 and
STOEL RIVES LLP




                                                                    BT-4 drill sites and explained the reasons these alternatives were rejected. 181

                                                                    Additionally, the EIS explained why CBD’s comparison to the roadless drill site at CD-3

                                                                    within the Alpine development is inapt. Although CD-3 can only mobilize and demobilize

                                                                    the drilling rig in the winter months when ice roads are present, CD-3 has its own airstrip

                                                                    and also river access which supports safe year-round drilling operations with emergency




                                                                    “virtually indistinguishable” alternatives proposing the same user capacity limits on
                                                                    recreational visitors to National Park).
                                                                           179
                                                                                 Ex. 6 (AR183180).
                                                                           180
                                                                                 See Ex. 6 (AR183180-87).
                                                                           181
                                                                               See id. (Table D.3.2, component Numbers 3, 6, and 8 describing how these
                                                                    alternatives would increase air traffic, require construction of an additional airstrip closer
                                                                    to high-density caribou calving grounds, increase water usage over the life of the Project,
                                                                    and increase health and environmental risk in the event of emergency).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 39
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 47 of 54
                                                                    response capabilities, making the project economically feasible and safe to operate in the

                                                                    absence of all-season road access. 182

                                                                           Finally, CBD’s argument for an alternative prohibiting infrastructure in the

                                                                    Teshekpuk Lake and Colville River Special Areas is contrary to the NPRPA’s directive

                                                                    that BLM carry out exploration in the Petroleum Reserve’s special areas in a manner

                                                                    assuring “maximum protection of such surface values to the extent consistent with the

                                                                    requirements of this Act for the exploration of the Reserve.” 183 Drill sites BT2 and BT4
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    (which is not authorized by the ROD) are located in leased areas within the Teshekpuk
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Lake Special Area where infrastructure is allowed and anticipated to occur under the
STOEL RIVES LLP




                                                                    2013 IAP. Indeed, BLM’s decision to make portions of the Petroleum Reserve’s special

                                                                    areas available for oil and gas leasing and exploration has been upheld by this Court. 184

                                                                           In sum, CBD’s alternatives argument is unlikely to succeed. NEPA simply

                                                                    requires a brief discussion of alternatives that were considered but ultimately eliminated

                                                                    from detailed study—precisely as BLM did here. 185




                                                                           182
                                                                                 Ex. 6 (AR183012).
                                                                           183
                                                                                 42 U.S.C. § 6504(a) (emphasis added).
                                                                           184
                                                                              See Native Vill. of Nuiqsut, 432 F. Supp. 3d 1003; see also N. Alaska Envtl. Ctr.
                                                                    v. Norton, 361 F. Supp. 2d 1069 (D. Alaska 2005), aff’d by N. Alaska Envtl. Ctr., 457
                                                                    F.3d at 978.
                                                                             See 40 C.F.R. § 1502.14(a); Am. Rivers v. FERC, 201 F.3d 1186, 1200 (9th Cir.
                                                                           185

                                                                    1999); Kempthorne, 457 F.3d at 978.
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 40
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 48 of 54
                                                                    E.       The Balance of the Equities and Public Interest Weigh Against an Injunction.

                                                                             Under the “traditional” Winter test, Plaintiffs must prove that the balance of

                                                                    hardships tips in their favor. 186 Under the Ninth Circuit’s alternative “sliding scale” test,

                                                                    Plaintiffs must prove that the balance of hardships tips sharply in their favor. 187 Neither

                                                                    standard is met here.

                                                                             NEPA and ESA claims are evaluated differently in the balancing of the equities.

                                                                    For an ESA claim, “the balance of hardships always tips sharply in favor of endangered
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    or threatened species.” 188 However, the plaintiff has the burden to “present the court with
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    some basis on which it can conclude that an injunction would in fact benefit the protected
STOEL RIVES LLP




                                                                    species.” 189 SILA has presented no credible evidence that an injunction this winter will

                                                                    have any benefit whatsoever to the polar bear. The evidence is clear that any impact is

                                                                    improbable, and speculation to the contrary does not tip the scales of equity. 190

                                                                             For NEPA claims, courts apply the typical equitable balancing factors. “A court

                                                                    cannot abandon a balance of harms analysis just because a potential environmental injury



                                                                             186
                                                                                   See, e.g., Monsanto, 561 U.S. at 157.
                                                                             187
                                                                                   See, e.g., Shell Offshore, Inc. v. Greenpeace Inc., 709 F.3d 1281, 1291 (9th Cir.
                                                                    2013).
                                                                             188
                                                                                   See, e.g., Marbled Murrelet v. Babbitt, 83 F.3d 1068, 1073 (9th Cir. 1996).
                                                                             189
                                                                                   All. for the Wild Rockies v. Kruger, 35 F. Supp. 3d 1259, 1267 (D. Mont.
                                                                    2014).
                                                                              Native Ecosystems Council v. Krueger, 40 F. Supp. 3d 1344, 1351 (D. Mont.
                                                                             190

                                                                    2014) (“speculative harms to such species” outweighed by “strong public interest in
                                                                    protecting municipal water supplies from catastrophic wildfire”).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 41
                                                                             Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 49 of 54
                                                                    is at issue.” 191 “Rather, this Court must weigh the environmental injuries invoked by

                                                                    [Plaintiffs] against the other injuries identified by the other parties.” 192

                                                                           As demonstrated above in Section III.B, Plaintiffs’ concerns about harms to their

                                                                    recreational, aesthetic, and subsistence interests are entirely speculative and unsupported.

                                                                    Indeed, those concerns are belied by the fact that Plaintiffs did not even challenge (let

                                                                    alone seek to enjoin) the GMT1 project (which involved 7.6 miles of gravel road and 25

                                                                    acres of gravel mining) or the GMT2 project (which involved a 8.2-mile gravel road and
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    23 acres of gravel mining). 193 The 2.8-miles of road to be constructed this winter
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    connects directly to these roads and has exactly the same nature and character. Plaintiffs’
STOEL RIVES LLP




                                                                    concerns are also belied by the fact that many of them expressly supported the 2013

                                                                    IAP’s selected alternative, which contemplates as many as eight central processing

                                                                    facilities like Willow, calling it a “balanced” approach to management. 194

                                                                           Balanced against Plaintiffs’ speculative concerns, an injunction will have real and

                                                                    immediate economic consequences for ConocoPhillips. ConocoPhillips has invested

                                                                    approximately $500 million in lease acquisition, exploration and appraisal drilling,

                                                                    conceptual engineering, permitting, and other expenditures to find the Willow discovery,


                                                                           191
                                                                                 Kunaknana, 2014 WL 975592, at *3 (citations and quotations omitted)
                                                                           192
                                                                                 Id. (citations and quotations omitted); see, e.g., Earth Island Inst., 626 F.3d at
                                                                    475.
                                                                           193
                                                                              Brodie Decl. ¶ 7. Garcia v. Google, Inc., 786 F.3d 733, 746 (9th Cir. 2015)
                                                                    (reasoning that plaintiff's own delay “undercut ... claim of irreparable harm”).
                                                                           194
                                                                                 Ex. 12 (AR269520, AR270891-92).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 42
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 50 of 54
                                                                    plan the development, and secure BLM’s approval. 195 An injunction would negatively

                                                                    impact the project schedule by a year or more, could result in deferral of initial

                                                                    production (when revenue starts, along with taxes and royalties), and adversely affect

                                                                    project economics. 196 These are potentially very significant costs, in addition to lost

                                                                    expenditures made in preparing for this winter’s work. 197

                                                                           In Amoco Production Co. v. Village of Gambell, the Supreme Court reversed and

                                                                    vacated injunctive relief in a case concerning potential harm to subsistence resources
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    from oil and gas exploration in the Bering Sea. 198 The Court rejected the Ninth Circuit’s
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    holding that “irreparable damage is presumed when an agency fails to evaluate
STOEL RIVES LLP




                                                                    thoroughly the environmental impact of a proposed action,” finding “[t]his presumption

                                                                    is contrary to traditional equitable principles.” 199 Moreover, the Court found that the

                                                                    alleged “injury to subsistence resources from exploration was not at all probable.” 200

                                                                    Accordingly, the Supreme Court found that the potential for environmental harm was




                                                                           195
                                                                              Dunn Dec. ¶¶ 23-25; Brodie Decl. ¶ 19. Any lost expenditures or economic
                                                                    impacts of delay will not be recoverable as Plaintiffs have represented that they cannot
                                                                    afford a bond in this case. See e.g. SILA Dkt. 17-8 ¶ 24.
                                                                           196
                                                                                 Dunn Dec. ¶¶ 23-25; Brodie Decl. ¶ 19.
                                                                           197
                                                                                 Id.
                                                                           198
                                                                                 480 U.S. 531, 535, 545 (1987).
                                                                           199
                                                                                 Id. at 544-45 (emphasis in original).
                                                                           200
                                                                              Id. at 545; see also id. at 544 (EIS and other agency studies “expressly found
                                                                    that exploration activities would not significantly restrict subsistence uses”).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 43
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 51 of 54
                                                                    outweighed by the countervailing financial harm an injunction would cause. 201 The same

                                                                    is true here.

                                                                           Finally, the public interest does not favor an injunction. The “development of

                                                                    domestic energy resources is of paramount public interest and will be harmed (at least to

                                                                    some extent) if that development is delayed.” 202 The NPRPA directs the Secretary of the

                                                                    Interior to carry out an “expeditious program of competitive leasing of oil and gas,” and

                                                                    to protect important resources,” thereby balancing our national interests in both oil and
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    gas development and conservation of natural resources within the Petroleum Reserve. 203
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Moreover, the State of Alaska, the North Slope Borough, and other public entities
STOEL RIVES LLP




                                                                    submitted letters expressing strong support for the Willow MDP, which will provide

                                                                    significant public benefits that will be widely distributed, including $2.1 billion in tax and

                                                                    surcharge revenue to the State of Alaska, $7.6 billion in tax and other revenue to the

                                                                    federal government ($2.6 billion of which is intended to benefit impacted municipalities),

                                                                    and $1.3 billion in tax revenue to the North Slope Borough. 204 Plaintiffs’ requested


                                                                           201
                                                                                 Id. at 545.
                                                                           202
                                                                                 Kempthorne, 525 F. Supp. 2d at 126-27.
                                                                           203
                                                                              42 U.S.C. § 6506a(a); see Dkt. 127 § II.A (addressing NPRPA and Petroleum
                                                                    Reserve); see also Amoco, 480 U.S. at 544-45 (“[P]public interest [] favored continued
                                                                    oil exploration, given OCSLA’s stated policy”).
                                                                           204
                                                                              See Declaration of Harry K. Brower, Jr. (“Brower Decl.”); Dunn Decl. ¶¶ 22;
                                                                    Ex. 6 (AR182612-14). Additionally, on January 15, 2021, the North Slope Borough
                                                                    Assembly adopted ordinance 76-06-75, An Ordinance Approving the Willow Project
                                                                    Master Plan and Amending the Official Zoning Map of the North Slope Borough to
                                                                    Rezone as Resource Development District Those Lands Needed to Develop the Willow
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 44
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 52 of 54
                                                                    injunction will delay these important revenues, and the creation of hundreds of jobs, and

                                                                    is contrary to the public interest. 205

                                                                                                          IV. CONCLUSION

                                                                           Plaintiffs’ motions for preliminary injunction should be denied.

                                                                     DATED: January 15, 2021.
                                                                                                              STOEL RIVES LLP

                                                                                                              By: /s/ Ryan P. Steen
                                                                                                                 Ryan P. Steen (Bar No. 0912084)
                                                                                                                 Jason T. Morgan (Bar No. 1602010)
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                                                 James C. Feldman (Bar No. 1702003)
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                                 Attorneys for ConocoPhillips Alaska, Inc.
STOEL RIVES LLP




                                                                    Certification: Counsel for Intervenor-Defendant certifies that this brief is 10,997 words,
                                                                    which is under the 11,000 word limit that has been granted by the Court.




                                                                    Project. See Dunn Decl. ¶ 26; Brower Decl. ¶ 9 (rezone “specifically to allow the Willow
                                                                    project to begin construction during the 2021 winter construction season”); see also Ex.
                                                                    11.
                                                                             Kempthorne, 525 F. Supp. 2d 126-27 (injunction not in public interest where it
                                                                           205

                                                                    “would, without doubt, delay receipt of significant revenue by the federal, state and local
                                                                    governments”); Ex. 6 (AR182612-14).
                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 45
                                                                            Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 53 of 54
                                                                                                   CERTIFICATE OF SERVICE

                                                                             I hereby certify that on January 15, 2021, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:20-cv-00290-SLG

                                                                    and 3:20-cv-00308-SLG who are registered CM/ECF users will be served by the

                                                                    CM/ECF system.

                                                                             Brian Litmans               blitmans@trustees.org
                                                                             Bridget Earley Psarianos    bpsarianos@trustees.org
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                             Brook Brisson               bbrisson@trustees.org
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                             Suzanne Bostrom             sbostrom@trustees.org
                                                                             Jeremy C. Lieb              jlieb@earthjustice.org
                                                                             Eric P. Jorgensen           ejorgensen@earthjustice.org
STOEL RIVES LLP




                                                                                                                 /s/ Ryan P. Steen
                                                                                                                 Ryan P. Steen




                                                                    109372206.4 0028116-00157




                                                                    Sovereign Iñupiat for a Living Arctic et al. v. BLM et al. - Case No. 3:20-cv-00290-SLG
                                                                    Center for Biological Diversity, et al. v. BLM et al. - Case No. 3:20-cv-00308-SLG
                                                                                                                 46
                                                                              Case 3:20-cv-00290-SLG Document 28 Filed 01/15/21 Page 54 of 54
